EXHIBIT 10.20

REDACTED COPY

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

AGREEMENT OF PURCHASE AND SALE

AND JOINT ESCROW INSTRUCTIONS

[ 1455 Third Street and 1515 Third Street ]

This AGREEMENT OF PURCHASE AND SALE AND JOINT ESCROW INSTRUCTIONS (“Agreement”)
is made and entered into as of this 21st day of October, 2010, by and between
ARE-SAN FRANCISCO NO. 19, LLC, a Delaware limited liability company (“Seller”),
and BAY JACARANDA NO. 2627, LLC, a Delaware limited liability company (“Buyer”),
with respect to the following (initially capitalized terms not otherwise defined
when first used shall have the meanings given to such terms in Paragraph 1
below):

R E C I T A L S:

A. Seller is the owner of certain real property located in the City and County
of San Francisco (“City”), State of California, commonly referred to as
1455 Third Street (more particularly described on Exhibit A-1 attached hereto
(the “1455 Parcel”)) and as 1515 Third Street (more particularly described on
Exhibit A-2 attached hereto (the “1515 Parcel”)) (collectively, the “Land”).
Seller also is the owner of certain real property located in the City commonly
referred to as 450 South Street (more particularly described on Exhibit A-3
attached hereto (the “Garage Site”)), which includes a seven (7) level parking
garage (the “Garage”) containing one thousand four hundred twenty-four (1,424)
passenger vehicle parking spaces and seventy-five (75) bicycle spaces. The Land
and the Garage Site (along with other property) are within Mission Bay South
Development Blocks 26 and 27 (the Block references are for convenience only; the
Blocks are not legal lots and do not constitute separate parcels).

B. The Land and the Garage Site are portions of the area generally known as the
“Mission Bay Development Area” (as defined below), are located within the “South
Project Area” (as defined below), and are subject to the existing “Development
Entitlements” (as defined below).

C. Seller desires to sell the “Property” (as defined below) to Buyer, and Buyer
desires to purchase the Property from Seller, upon the terms and conditions
hereinafter set forth.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer (each, a “Party”
and collectively, the “Parties”) hereby agree that the terms and conditions of
this Agreement and the instructions to “Escrow Holder” (as defined below) with
regard to the “Escrow” (as defined below) are as follows:



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

A G R E E M E N T:

1. Certain Basic Definitions. For purposes of this Agreement, the following
terms shall have the following definitions:

1.1 “455 MBBS Building” means the office / laboratory building being constructed
on the 455 MBBS Parcel.

1.2 “455 MBBS Improvements” means the 455 MBBS Building and related improvements
being constructed on the 455 MBBS Parcel.

1.3 “455 MBBS Parcel” means that certain real property located in the City
commonly referred to as 455 Mission Bay Boulevard South (more particularly
described as Lot 2, as shown on Final Map 5156).

1.4 “1455 Building” means the office / laboratory building that Seller planned
to develop on the 1455 Parcel.

1.5 “1455 Construction Contracts” means the contracts or other agreements (if
any) for the construction of the 1455 Improvements, as described in Exhibit M-1
attached hereto.

1.6 “1455 Contractors” means the contractors (if any) who agreed to construct
the 1455 Improvements for Seller pursuant to the 1455 Construction Agreements.

1.7 “1455 Design Agreements” means the contracts or other agreements (if any)
for the preparation of the 1455 Design Documents, as described in Exhibit N-1
attached hereto.

1.8 “1455 Design Documents” means the basic concept design plans, schematic
design plans, design development documents, final construction documents, or
other design, engineering, or construction plans, specifications, or drawings
(if any) for the 1455 Improvements, as described in Exhibit O-1 attached hereto.

1.9 “1455 Design Professionals” means the architects, designers, engineers, and
other professionals (if any) who prepared the 1455 Design Documents for Seller
pursuant to the 1455 Design Agreements.

1.10 “1455 Development Costs” means all costs, expenses, and other amounts
incurred by Seller before the Closing Date in obtaining the 1455 Permits and in
connection with the design and construction of the 1455 Improvements. As of the
date of this Agreement, Seller estimates that such 1455 Development Costs exceed
Three Million Five Hundred Thousand Dollars ($3,500,000.00).

1.11 “1455 Improvements” means the 1455 Building and related improvements that
Seller planned to develop on the 1455 Parcel.

 

-2-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

1.12 “1455 Parcel” has the meaning set forth in Recital A above.

1.13 “1455 Permits” means the permits, licenses, or approvals (if any) issued by
any agency or department of the City or by any other Governmental Authority for
the 1455 Improvements, as described in Exhibit P-1 attached hereto.

1.14 “1455 Project” means the development to be constructed by Buyer on the
1455 Parcel in accordance with the Development Entitlements and the terms and
conditions of this Agreement.

1.15 “1515 Building” means the office / laboratory building that Seller planned
to develop on the 1515 Parcel.

1.16 “1515 Construction Contracts” means the contracts or other agreements (if
any) for the construction of the 1515 Improvements, as described in Exhibit M-2
attached hereto.

1.17 “1515 Contractors” means the contractors (if any) who agreed to construct
the 1455 Improvements for Seller pursuant to the 1515 Construction Agreements.

1.18 “1515 Design Agreements” means the contracts or other agreements (if any)
for the preparation of the 1515 Design Documents, as described in Exhibit N-2
attached hereto.

1.19 “1515 Design Documents” means the basic concept design plans, schematic
design plans, design development documents, final construction documents, or
other design, engineering, or construction plans, specifications, or drawings
(if any) for the 1515 Improvements, as described in Exhibit O-2 attached hereto.

1.20 “1515 Design Professionals” means the architects, designers, engineers, and
other professionals (if any) who prepared the 1515 Design Documents for Seller
pursuant to the 1455 Design Agreements.

1.21 “1515 Development Costs” means all costs, expenses, and other amounts
actually incurred by Seller before the Closing Date in obtaining the
1515 Permits and in connection with the design and construction of the
1515 Improvements. As of the date of this Agreement, Seller estimates that such
1515 Development Costs exceed One Million Five Hundred Thousand Dollars
($1,500,000.00).

1.22 “1515 Improvements” means the 1515 Building and related improvements that
Seller planned to develop on the 1515 Parcel.

1.23 “1515 Parcel” has the meaning set forth in Recital A above.

 

-3-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

1.24 “1515 Permits” means the permits, licenses, or approvals (if any) issued by
any agency or department of the City or by any other Governmental Authority for
the 1515 Improvements, as described in Exhibit P-2 attached hereto.

1.25 “1515 Project” means the development to be constructed by Buyer on the
1515 Parcel in accordance with the Development Entitlements and the terms and
conditions of this Agreement.

1.26 “Acquired Office Authorizations” means four hundred twenty-two thousand
nine hundred eighty (422,980) square feet of floor area of Office
Authorizations, to be allocated to the Land from the ARE Office Authorizations.

1.27 “Acquired Parking Rights” means perpetual non-exclusive easements,
appurtenant to the Land under and pursuant to the Easement Agreement, solely for
the purposes of (i) parking passenger vehicles in five hundred fifty-five (555)
of the marked spaces within the Garage, and (ii) parking bicycles in thirty (30)
of the marked spaces within the Garage. Subject to the terms and conditions of
the Easement Agreement, eighteen (18) of the passenger vehicle spaces described
in clause (i) above shall be reserved for the exclusive use of the owner of the
Land and any of its lessees, tenants, and subtenants and any directors,
officers, employees, contractors, and invitees of such owner and its lessees,
tenants, and subtenants.

1.28 “Acquired Rights” means the (i) the Acquired Square Footage, (ii) the
Acquired Office Authorizations, (iii) the Acquired Tower Rights, (iv) the
Acquired Parking Rights, and (v) the Infrastructure Rights.

1.29 “Acquired Square Footage” means the right to develop up to an aggregate of
four hundred twenty-two thousand nine hundred eighty (422,980) square feet of
gross (commercial) floor area.

1.30 “Acquired Tower Rights” means the right to develop up to one (1) Tower.

1.31 “Affiliate” means (a) an entity that directly or indirectly controls, is
controlled by, or is under common control with the person or entity in question,
or (b) an entity at least a majority of whose economic interest is owned by the
person or entity in question; and the term “control” means the power to direct
the management of such entity through voting rights, ownership, or contractual
obligations.

1.32 “Agreement Regarding Construction Obligations” has the meaning set forth in
Paragraph 29.2 below.

1.33 “Agreement Regarding Successor Project Labor Agreement” means the Agreement
Regarding Successor Project Labor Agreement in substantially the form attached
hereto as Exhibit J (subject to such modifications as may be reasonably
negotiated by the Parties).

 

-4-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

1.34 “Alexandria” means Alexandria Real Estate Equities, Inc., a Maryland
corporation and Seller’s ultimate parent.

1.35 “ALTA Policy” means an American Land Title Association extended coverage
owner’s policy of title insurance (6-17-06).

1.36 “Applicable Laws” means all laws, ordinances, rules, regulations, and
requirements of all Governmental Authorities that are applicable to the
Property, including without limitation, the Federal Occupational Health and
Safety Act, the Americans with Disabilities Act of 1990, Title 24 of the
California Code of Regulations, and all Environmental Laws, as amended from time
to time.

1.37 “ARE Office Authorizations” means the Office Authorizations allocated to
the ARE Properties under the ARE Office Space District.

1.38 “ARE Office Space District” means the “Alexandria Mission Bay Life Sciences
and Technology Development District” created by Motion 17709 of the Planning
Commission of the City’s Planning Department for purposes of allocating Office
Authorizations to the ARE Properties.

1.39 “ARE Owners” means Seller, ARE-San Francisco No. 15, LLC, a Delaware
limited liability company, ARE-San Francisco No. 16, LLC, a Delaware limited
liability company, ARE-San Francisco No. 22, LLC, a Delaware limited liability
company, ARE-San Francisco No. 26, LLC, a Delaware limited liability company,
and ARE-San Francisco No. 36, LLC, a Delaware limited liability company.

1.40 “ARE Properties” means the Land, Blocks 26-27 (other than the Land),
Blocks 29-32, Blocks 33-34, and Blocks 41-43.

1.41 “ARE Retained Office Authorizations” means the ARE Office Authorizations
less the Acquired Office Authorizations.

1.42 “ARE Retained Parking Rights” means perpetual non-exclusive easements,
appurtenant to the 455 MBBS Parcel under and pursuant to the Easement Agreement,
solely for the purposes of (i) parking passenger vehicles in two hundred
seventy-five (275) of the marked spaces within the Garage, and (ii) parking
bicycles in fourteen (14) of the marked spaces within the Garage. Subject to the
terms and conditions of the Easement Agreement, nine (9) of the passenger
vehicle spaces described in clause (i) above shall be reserved for the exclusive
use of the owner of the 455 MBBS Parcel and any of its lessees, tenants, and
subtenants and any directors, officers, employees, contractors, and invitees of
such owner and its lessees, tenants, and subtenants.

1.43 “As an example only” is intended solely to introduce descriptive
illustrations for purposes of clarifying the possible applications of specific
provisions of this

 

-5-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Agreement, and shall not be deemed, construed, or interpreted as providing
all-inclusive, comprehensive, or exhaustive lists of every possible situation or
circumstance to which the provision in question may apply (“including, but not
limited to”, “including, without limitation”, and similar phrases are used with
the same sole intention).

1.44 “Assignment of 1455 Construction Contracts” has the meaning set forth in
Paragraph 10.2 below.

1.45 “Assignment of 1455 Design Agreements and Documents” has the meaning set
forth in Paragraph 10.1 below.

1.46 “Assignment of 1455 Permits” has the meaning set forth in Paragraph 10.3
below.

1.47 “Assignment of 1515 Construction Contracts” has the meaning set forth in
Paragraph 10.5 below.

1.48 “Assignment of 1515 Design Agreements and Documents” has the meaning set
forth in Paragraph 10.4 below.

1.49 “Assignment of 1515 Permits” has the meaning set forth in Paragraph 10.6
below.

1.50 “Assignment of Infrastructure Rights” means that certain Limited Assignment
and Assumption of Agreement of Purchase and Sale in substantially the form
attached hereto as Exhibit E (subject to such modifications as may be reasonably
negotiated by the Parties).

1.51 “Assignment of South OPA” means the Assignment, Assumption and Release
Agreement in substantially the form attached hereto as Exhibit D (subject to
such modifications as may be reasonably requested by the Redevelopment Agency
and/or reasonably negotiated by the Parties).

1.52 “Block 26 Courtyard” means the courtyard to be developed as part of the
455 MBBS Improvements and the 1455 Improvements. The northern portion of the
Block 26 Courtyard will be located within the 455 MBBS Parcel and the southern
portion of the Block 26 Courtyard will be located within the 1455 Parcel; the
Block 26 Courtyard will be bounded on the west by Third Street, on the north by
the 455 MBBS Building, on the east by the Block 26 Service Yard, and on the
south by the 1455 Building.

1.53 “Block 26 Service Yard” means the service yard being developed as part of
the 455 MBBS Improvements and the 1455 Improvements. The northern portions of
the Block 26 Service Yard will be located within the 455 MBBS Parcel and the
southern portions of the Block 26 Service Yard will be located within the
1455 Parcel; the Block 26 Service Yard will be bounded on the west by the
Block 26 Courtyard, on the north by the 455 MBBS Building, and

 

-6-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

on the south by the 1455 Building, with a portion within the 1455 Parcel between
the 1455 Building (on the west) and the Open Space Parcel (on the east) and a
portion within the 455 MBBS Parcel between the 455 MBBS Building (on the north)
and the Open Space Parcel (on the south).

1.54 “Blocked Persons List” means, collectively, the Specially Designated
Nationals and Blocked Persons List maintained by OFAC and/or any other similar
list maintained by OFAC or any other Governmental Authority pursuant to any
authorizing statute, regulation, or executive order.

1.55 “Blocks 26-27” means that certain real property located in the City
commonly referred to as Mission Bay South Development Blocks 26 and 27.

1.56 “Blocks 26-27 Owner” means Seller or any permitted successor or assign with
respect to any portion of Blocks 26-27.

1.57 “Blocks 33-34” means that certain real property located in the City
commonly referred to as Mission Bay South Development Blocks 33 and 34.

1.58 “Blocks 41-43” means that certain real property located in the City
commonly referred to as Mission Bay South Development Blocks 41, 42, and 43,
excluding the Gladstone Property.

1.59 “Brokers” means, collectively, Buyer’s Broker and Seller’s Broker.

1.60 “Buyer Parties” means Buyer and Buyer’s Affiliates (and each of their
Affiliates), including, but not limited to, SFDC, and Buyer’s or such
Affiliates’ shareholders, members, constituent partners, directors, officers,
and employees.

1.61 “Buyer’s Address” means:

Bay Jacaranda No. 2627, LLC

c/o salesforce.com, inc.

The Landmark @ One Market, Suite 300

San Francisco, California 94105

Attention: General Counsel

Re: Mission Bay (Blocks 26-27), SF, CA

Telephone No.: 415-536-6970

Facsimile No.: 415-536-4616

 

-7-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

With a copy to:

Bay Jacaranda No. 2627, LLC

c/o salesforce.com, inc.

The Landmark @ One Market, Suite 300

San Francisco, California 94105

Attention: Mr. Tim Alonso

Telephone No.: 415-536-7225

Facsimile No.: 415-901-4616

1.62 “Buyer’s Agents” means Buyer’s agents, counsel, consultants,
sub-consultants, contractors, sub-contractors, and prospective lenders.

1.63 “Buyer’s Broker” means Cushman & Wakefield.

1.64 “Buyer’s Closing Conditions” has the meaning set forth in Paragraph 11.1
below.

1.65 “Buyer’s Counsel’s Address” means:

Sheppard Mullin Richter & Hampton LLP

Four Embarcadero Center, 17th Floor

San Francisco, California 94111

Attention: Robert A. Thompson, Esq.

Telephone No.: 415-774-3213

Facsimile No.: 415-434-3947

1.66 “California Affidavit” means a California Form 593-C, in substantially the
form attached hereto as Exhibit F-1.

1.67 “Cancellation Charges” has the meaning set forth in Paragraph 5.3 below.

1.68 “Certificate of Completion” has the meaning set forth in Section 3.6 of the
South OPA.

1.69 “CFD Assessments” means the special taxes (i) to be levied on the Land (and
other property in the Mission Bay Development Area) in accordance with the terms
and conditions of the “Rate and Method of Apportionment of Special Tax”
applicable to the Maintenance CFD, (ii) to be levied on the Land (and other
property in the Mission Bay Development Area) in accordance with the terms and
conditions of the “Rate and Method of Apportionment of Special Tax” applicable
to the Infrastructure CFD, and (iii) to be levied on the Land and other property
in the City in accordance with the terms and conditions applicable to the Public
School CFD.

 

-8-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

1.70 “CFDs” means, collectively, the Maintenance CFD, the Infrastructure CFD,
and the Public School CFD. The Maintenance CFD and the Infrastructure CFD were
established under the South Financing Plan.

1.71 “City” has the meaning set forth in Recital A above.

1.72 “Claims” has the meaning set forth in Paragraph 2(b) of each applicable
Inspection Agreement.

1.73 “Close of Escrow” means the time of recording of the Grant Deed in the
Official Records.

1.74 “Closing Date” means the date on which the Close of Escrow occurs.

1.75 “CLTA Policy” means a California Land Title Association standard coverage
owner’s policy of title insurance, in the current form used by the Title
Company.

1.76 “CNDA” means that certain Mutual Confidential Information and
Non-Disclosure Agreement dated as of May 6, 2010, between Alexandria and SFDC.

1.77 “Complete Release Date” means the date that is eighteen (18) months after
the Closing Date.

1.78 “Confidential Information” has the meaning set forth in Paragraph 1 of the
CNDA or set forth in Paragraph 2(c) of each applicable Inspection Agreement, as
applicable.

1.79 “Convey” or “Conveyed” means to convey, sell, assign, alienate, or
otherwise transfer.

1.80 “Covered Property” means the real property covered by the Project Labor
Agreement.

1.81 “Covered Successor” means any successor in interest and/or assignee, buyer,
ground lessee, or donee of any Covered Property.

1.82 “Covered Work” has the meaning set forth in the Project Labor Agreement.

1.83 “Current Tax Period” means the fiscal year of the applicable taxing
authority during which the Close of Escrow occurs.

1.84 “Deposit” means the sum of Two Million Dollars ($2,000,000.00).

1.85 “Development Costs” means, collectively, the 1455 Development Costs and the
1515 Development Costs.

 

-9-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

1.86 “Development Costs Reimbursement” means a sum equal to Five Million Dollars
($5,000,000.00), which Seller shall accept as full reimbursement of the
Development Costs.

1.87 “Development Entitlements” means those documents and materials governing
development of the Property listed on Exhibit B attached hereto.

1.88 “Discretionary Approvals” has the meaning set forth in Paragraph 7.1.4(a)
below.

1.89 “Diversity Program” has the meaning set forth in Paragraph 30.2 below.

1.90 “Easement Agreement” means that certain Easement Agreement (Permanent
Access and Parking Easement) (Mission Bay South – Blocks 26, 26a, 27, & 28)
recorded in the Official Records on December 14, 2007, as Document
No. 2007-I502747, as the same may be amended from time to time. Pursuant to the
Easement Agreement, the Blocks 26-27 Owners have been granted perpetual
non-exclusive easements solely for the purposes of (x) parking passenger
vehicles in eight hundred thirty (830) of the marked spaces within the Garage,
and (y) parking bicycles in forty-four (44) of the marked spaces within the
Garage.

1.91 “Effective Date” means the date this Agreement is executed and delivered by
both Seller and Buyer.

1.92 “Environmental Covenant” has the meaning set forth in Paragraph 2(d) of
each applicable Inspection Agreement.

1.93 “Environmental Laws” means any and all federal, state, or local
environmental health and/or safety laws, regulations, standards, decisions of
courts, ordinances, rules, codes, orders, decrees, directives, guidelines,
plans, risk management plans, recorded property covenants, and/or restrictions,
permits, or permit conditions currently existing relating to the environment or
to any Hazardous Materials (including, without limitation, the Risk Management
Plan and the Environmental Covenant) that are applicable to the Land.

1.94 “Environmental Reports” means all environmental reports in Seller’s
possession or control regarding the Land and/or the Garage Site and all “no
further action” or similar letters issued by any applicable Governmental
Authority in connection with Hazardous Materials in, on, or under the Land
and/or the Garage Site, all as listed on Exhibit G attached hereto.

1.95 “Escrow” means an escrow to be opened with Escrow Holder to facilitate the
transactions contemplated in this Agreement.

1.96 “Escrow Holder” means First American Title Insurance Company.

 

-10-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

1.97 “Escrow Holder’s Address” means:

First American Title Insurance Company

901 Mariners Island Blvd., Suite 380

San Mateo, California 94404

Attention: Ms. Karen Matsunaga

Escrow No.: NCS-457142-SM

Telephone No.: 650-356-1729

Facsimile No.: 650-638-9116

1.98 “Exchange” means a tax-deferred exchange pursuant to Section 1031 of the
Internal Revenue Code.

1.99 “Existing Construction Agreement” means that certain Construction
Commencement Agreement [Mission Bay - Blocks 26-27, Blocks 29-32, and
Blocks 41-43] recorded in the Official Records on November 15, 2005, as Document
No. 2005-I072104.

1.100 “Final Map 4141” means Final Map 4141, filed October 16, 2007, in Book BB
of Maps at Pages 179 through 183 in the Office of the Recorder of the City and
County of San Francisco, State of California.

1.101 “Final Map 5156” means Final Map 5156, filed November 25, 2009, in Book CC
of Survey Maps at Pages 197 through 201 in the Office of the Recorder of the
City and County of San Francisco, State of California.

1.102 “FIRPTA Certificate” means a certificate of non-foreign status, in the
form attached hereto as Exhibit F-2.

1.103 “FOCIL” means FOCIL-MB, LLC, a Delaware limited liability company. As of
the Effective Date, FOCIL is the Master Developer and the Infrastructure
Developer.

1.104 “Garage” has the meaning set forth in Recital A above.

1.105 “Garage Operating Responsibilities” has the meaning given to the term
“Operating Responsibilities” in the Easement Agreement.

1.106 “Garage Operator” has the meaning given to the term “Operator” in the
Easement Agreement.

1.107 “Garage Owner” has the meaning given to such term in the Easement
Agreement.

1.108 “Garage Site” has the meaning set forth in Recital A above.

 

-11-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

1.109 “Garage Supervising Responsibilities” has the meaning given to the term
“Supervising Responsibilities” in the Easement Agreement.

1.110 “Gladstone Property” means that certain real property located in the City
commonly referred to 1650 Owens Street.

1.111 “Governmental Authority” has the meaning set forth in Paragraph 2(h) of
each applicable Inspection Agreement.

1.112 “Government Representative” has the meaning set forth in Paragraph 3(c) of
each applicable Inspection Agreement.

1.113 “Grant Deed” means a grant deed, in substantially the form attached hereto
as Exhibit H.

1.114 “Hazardous Materials” means any substance, material or waste that, because
of its quantity, concentration, or physical or chemical characteristics poses a
present or potential hazard to human health and safety or to the environment,
including, but not limited to, petroleum, petroleum-based products, natural gas,
or any substance, material, or waste (including, without limitation,
biohazardous waste and medical waste) that is, or shall be, listed, regulated,
or defined by federal, state, or local statute, regulation, rule, ordinance, or
other governmental requirement to be hazardous, acutely hazardous, extremely
hazardous, toxic, radioactive, biohazardous, infectious, or otherwise dangerous.

1.115 “Immediately Available Funds” means cash, bank cashier’s check, or a
confirmed wire transfer of funds.

1.116 “Independent Consideration” means the sum of One Thousand Dollars
($1,000.00).

1.117 “Infrastructure” means the infrastructure or other improvements to be
constructed in accordance with the South Infrastructure Plan or the South Scope
of Development.

1.118 “Infrastructure CFD” means Redevelopment Agency of the City and County of
San Francisco Community Facilities District No. 6 (Mission Bay South Public
Improvements).

1.119 “Infrastructure CFD Bonds” means, collectively, the following bonds issued
by the Redevelopment Agency pursuant to the Mello-Roos Community Facilities
District Act of 1982 (as amended):

(a) Special Tax Bonds, Series 2001-South;

(b) Special Tax Bonds, Series 2002 Parity-South; and

 

-12-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

(c) Special Tax Bonds, Series 2005A Parity-South (Current Interest Bonds), and
Special Tax Bonds, Series 2005B Parity-South (Capital Appreciation Bonds)
(collectively, the “2005 Infrastructure CFD Bonds”).

1.120 “Infrastructure CFD Bond Disclosure Assumption Agreement” has the meaning
set forth in Paragraph 29.11 below.

1.121 “Infrastructure CFD Bond Disclosure Certificate” means that certain
Continuing Disclosure Certificate dated July 26, 2005, executed by Seller in
connection with the 2005 Infrastructure CFD Bonds.

1.122 “Infrastructure Developer” means FOCIL or FOCIL’s successor as “Owner”
under (and as defined in) the South OPA with respect to the obligation to
construct Infrastructure, provided that such successor has been approved by the
Redevelopment Agency if, and to the extent, required under the South OPA.

1.123 “Infrastructure Rights” has the meaning set forth in Paragraph 8 below.

1.124 “Inspection Agreement” means (as applicable) (i) as to the 1455 Parcel,
that certain Access, Inspection, and Indemnity Agreement effective as of
September 17, 2010, by and between Seller and SFDC, a copy of which is attached
hereto as Exhibit K-1, (ii) as to the 1515 Parcel, that certain Access,
Inspection, and Indemnity Agreement effective as of September 17, 2010, by and
between Seller and SFDC, a copy of which is attached hereto as Exhibit K-2, and
(iii) as to the Garage Site, that certain Access, Inspection, and Indemnity
Agreement effective as of September 17, 2010, by and between Seller and SFDC, a
copy of which is attached hereto as Exhibit K-3.

1.125 “Inspection Period” has the meaning set forth in Paragraph 1 of each
applicable Inspection Agreement.

1.126 “Inspection Work” has the meaning set forth in Paragraph 3(a) of each
applicable Inspection Agreement.

1.127 “Land” has the meaning set forth in Recital A above.

1.128 “Legal Costs” has the meaning set forth in Paragraph 26 below.

1.129 “Maintenance CFD” means Redevelopment Agency of the City and County of San
Francisco Community Facilities District No. 5 (Mission Bay Maintenance
District).

1.130 “Master Commercial Declaration” means the Master Declaration of Covenants,
Conditions, Restrictions and Reservation of Easements for Mission Bay Commercial
recorded in the Official Records on January 16, 2001, as Document
No. 2001-G889923-00 at Reel H804, Image 0058, as amended by the First Amendment
To Master Declaration of

 

-13-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Covenants, Conditions, Restrictions and Reservation of Easements for Mission Bay
Commercial recorded in the Official Records on August 17, 2004, as Document
No. 2004-H787770-00 at Reel I703, Image 0226, and by the Second Amendment To
Master Declaration of Covenants, Conditions, Restrictions and Reservation of
Easements for Mission Bay Commercial recorded in the Official Records on
October 20, 2004, as Document No. 2004-H834740-00 at Reel I747, Image 0186, as
the same may hereafter be amended.

1.131 “Master Developer” means FOCIL or FOCIL’s successor as “Owner” under (and
as defined in) the South OPA, provided that such successor has been approved by
the Redevelopment Agency if, and to the extent, required under the South OPA.

1.132 “Master Developer Covenant” means that certain Second Amended and Restated
Declaration of Covenants [FOCIL Property] recorded in the Official Records on
November 15, 2005, as Document No. 2005-I072097.

1.133 “Mission Bay Development Area” means that certain real property located in
the City and County of San Francisco and generally bounded by Townsend Street,
Third Streets, relocated Terry Francois Boulevard, Mariposa Street and Seventh
Street.

1.134 “Natural Hazards Statements” means the Natural Hazards Disclosure Reports
relating to the Land and the Garage Site, copies of which are attached hereto as
Exhibit I-2.

1.135 “Notices” has the meaning set forth in Paragraph 24 below.

1.136 “OFAC” means the Office of Foreign Assets Control of the U.S. Department
of Treasury.

1.137 “OFAC Rules” means, collectively, the regulations promulgated and/or
issued by OFAC and any statute, regulation, or executive order relating thereto.

1.138 “Office Authorization(s)” means the authorization(s) to develop office
space under the Office Program.

1.139 “Office Program” means the annual office limitation program set forth in
Sections 321 and 322 of the City’s Planning Code.

1.140 “Official Records” means the Official Records of the Recorder of the City
and County of San Francisco, California.

1.141 “Open Space Parcel” means that certain real property located in the City
more particularly described as Lot 4, as shown on Final Map 5156.

1.142 “Oppose” or “Opposing” means oppose, contest, challenge, object to, and/or
otherwise interfere with.

 

-14-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

1.143 “Original Project Labor Agreement” means that certain Mission Bay Project
Agreement dated October 8, 1990.

1.144 “Other SFDC Owner” means any Affiliate of Buyer who owns any property in
the South Project Area other than the Land.

1.145 “Other SFDC Property” means any property in the South Project Area other
than the Land that is owned by Buyer or any Other SFDC Owner.

1.146 “Other SFDC Square Footage” means the square footage of gross (commercial)
floor area that Buyer or any Other SFDC Owner has the right to develop on any
Other SFDC Property.

1.147 “Other SFDC Tower Rights” means the Towers that Buyer or any Other SFDC
Owner has the right to develop on any Other SFDC Property.

1.148 “Permitted Encumbrances” means all matters affecting title to the Land
described in Exhibit C-1 attached hereto.

1.149 “Pierpoint Vara” means the view corridor (or vara block) commonly known as
“Pierpoint Lane” (also sometimes referred to as “Nelson Rising Lane”) (more
particularly described as Lot 22, as shown on Final Map 4141). As of the date of
this Agreement, Seller is the owner of the Pierpoint Vara.

1.150 “Pro Forma Policy” has the meaning set forth in Section 3 in Exhibit C-1
attached hereto.

1.151 “Project” means, collectively, the 1455 Project and the 1515 Project.

1.152 “Project Labor Agreement” means, collectively, the Original Project Labor
Agreement and the Project Labor Agreement Addendum, as the same may be amended
from time to time.

1.153 “Project Labor Agreement Addendum” means that certain Addendum To
Agreement entered into in 2003.

1.154 “Property” means the Real Property plus the Acquired Rights.

1.155 “Property Owner” means Buyer or any permitted successor or assign with
respect to the Property.

1.156 “Proposition N” means the ordinance (denominated Proposition N) being
submitted to the voters of the City at the general election being held on
November 2, 2010, which submittal was approved by the City’s Board of
Supervisors on July 27, 2010, pursuant to Motion No. M10-118. If approved by the
voters, such ordinance would amend Section 1102 of

 

-15-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Article 12-C of the San Francisco Business and Tax Regulations Code to increase
the real property transfer tax on certain properties.

1.157 “Public School CFD” means San Francisco Unified School District of the
City and County of San Francisco Community Facilities District No. 90-1 (Public
School Facilities).

1.158 “Purchase Price” means the sum of Seventy-One Million Nine Hundred
Thirty-One Thousand One Hundred Nineteen Dollars ($71,931,119.00).

1.159 “Purchase Price Balance” means the balance of the Purchase Price over and
above the Deposit (including all interest accrued thereon).

1.160 “Real Property” means the Land, together with all appurtenances thereto
and improvements thereon (if any).

1.161 “Redevelopment Agency” means the Redevelopment Agency of the City and
County of San Francisco.

1.162 “Release Exception Claims” has the meaning set forth in Paragraph 19.3
below.

1.163 “Risk Management Plan” and “RMP” mean the Risk Management Plan dated
May 11, 1999, for the Mission Bay Area, San Francisco, California, as the same
may be amended from time to time (approved on May 12, 1999, by the State of
California Regional Water Quality Control Board for the San Francisco Bay
Region).

1.164 “Seek” or “Sought” means seek, apply for, process, obtain, act on, or
otherwise pursue.

1.165 “Seller Parties” means Seller and Seller’s Affiliates (and each of their
Affiliates), including, but not limited to, Alexandria and the other ARE Owners,
and Seller’s or such Affiliates’ shareholders, members, constituent partners,
directors, officers, and employees.

1.166 “Seller Party Owner” means any Seller Party that owns any property in the
South Project Area as of the Close of Escrow.

1.167 “Seller Party Property” means any property in the South Project Area that
is owned by any Seller Party as of the Close of Escrow.

 

-16-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

1.168 “Seller’s Address” means:

ARE-San Francisco No. 19, LLC

c/o Alexandria Real Estate Equities, Inc.

385 E. Colorado Blvd., Suite 299

Pasadena, California 91101

Attention: Corporate Secretary

Re: Mission Bay (Blocks 26-27), SF, CA

Telephone No.: 626-578-0777

Facsimile No.: 626-578-0770

With a copy to:

ARE-San Francisco No. 19, LLC

c/o Alexandria Real Estate Equities, Inc.

1700 Owens Street, Suite 590

San Francisco, California 94158

Attention: Mr. Stephen A. Richardson

Telephone No.: 415-554-8844

Facsimile No.: 415-554-0142

1.169 “Seller’s Broker” means GVAKM and Cornish & Carey.

1.170 “Seller’s Closing Conditions” has the meaning set forth in Paragraph 11.2
below.

1.171 “Seller’s Counsel’s Address” means:

David S. Meyer, Attorney-At-Law

4535 Don Pio Drive

Woodland Hills, CA 91364-5308

Telephone No.: 818-346-4176

Facsimile No.: 818-346-4196

1.172 “SFDC” means salesforce.com, inc., a Delaware corporation and Buyer’s
ultimate parent.

1.173 “South Design for Development” means the Design for Development for the
Mission Bay South Project Area adopted on September 17, 1998, by the
Redevelopment Agency Commission by Resolution No. 191-98, as the same may be
amended from time to time.

1.174 “South DRDAP” means the Mission Bay South Design Review and Document
Approval Procedure attached to the South OPA as Attachment G, as the same may be
amended from time to time.

 

-17-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

1.175 “South Financing Plan” means the Mission Bay South Financing Plan attached
to the South OPA as Attachment E, as the same may be amended from time to time.

1.176 “South Infrastructure Plan” means the Mission Bay South Infrastructure
Plan attached to the South OPA as Attachment D, as the same may be amended from
time to time.

1.177 “South OPA” means the Mission Bay South Owner Participation Agreement
listed on Exhibit B attached hereto.

1.178 “South Project Area” means the area located in the City and County of San
Francisco that is the subject of the South OPA.

1.179 “South Redevelopment Plan” mean the Mission Bay South Redevelopment Plan
adopted on November 2, 1998, by the San Francisco Board of Supervisors by
Ordinance No. 335-98, as the same may be amended from time to time.

1.180 “South Scope of Development” means the Mission Bay South Scope of
Development attached to the South OPA as Attachment B, as the same may be
amended from time to time.

1.181 “Surviving Obligations” means obligations expressly stated in this
Agreement to survive the termination hereof.

1.182 “Tax Payment Agreement” means that certain Amended and Restated Tax
Payment Agreement between FOCIL and Seller recorded in the Official Records on
September 22, 2010, as Document No. 2010-J053673.

1.183 “Termination Deadline” means 5:00 p.m. on October 22, 2010.

1.184 “Termination Notice” has the meaning set forth in Paragraph 5.3 below.

1.185 “Title Company” means First American Title Insurance Company.

1.186 “Title Policy” has the meaning set forth in Paragraph 14 below.

1.187 “TMA” means the Transportation Management Association that was formed to
implement and administer the Transportation System Management Plan for the
Mission Bay Development Area.

1.188 “Tower” has the meaning given to such term in the South Design for
Development.

1.189 “Transfer” means to sell, assign, convey, lease, sublease, “Mortgage” (as
defined below), hypothecate, or otherwise alienate, excluding therefrom any
grant of occupancy

 

-18-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

rights for permanent improvements such as space leases. Solely for purposes of
this definition, the term “Mortgage” means any mortgage, deed of trust,
financing lease, indenture, trust agreement, reimbursement agreement,
certificate of participation, collateral assignment, or other agreement or
instrument (including without limitation any derivative agreement, swap, hedge,
forward purchase, or other instrument relating to any of the foregoing) creating
or evidencing a security interest in, encumbrance upon, securitization of, or
lien against (a) any portion of or interest in the Property, (b) any interest in
this Agreement, (c) any ownership interest in or security of Buyer, or (d) any
income, rentals, revenue, profits, or other proceeds derived from Buyer’s
ownership, operation, leasing, or sale of any portion of or interest in the
Property, whether as security for the repayment of a loan or the performance of
an obligation or as the creation of fractional undivided interests that are sold
or pledged, directly or indirectly, or that are negatively pledged, in order to
finance or refinance, directly or indirectly, any costs of Buyer incurred in
connection with Buyer’s obligations under this Agreement.

1.190 “Transferee” means any natural person, corporation, firm, partnership,
association, joint venture, governmental or political subdivision or agency or
any similar entity to whom a Transfer is made.

1.191 “Unavoidable Delay” means a delay that is caused by strikes or other labor
disputes, acts of god, weather (to the extent different from seasonal norms for
the San Francisco Bay area), inability to obtain labor or materials despite
commercially reasonable efforts (financial condition excepted), lawsuits brought
by plaintiffs who are not Affiliates of the person claiming the benefit of the
Unavoidable Delay (except to the extent caused by the negligence of the person
claiming the benefit of the Unavoidable Delay), but only to the extent that an
injunction or restraining order has been issued by a court of competent
jurisdiction preventing performance, atypical restrictions imposed or mandated
by Governmental Authorities in issuing requisite approvals or consents, enemy
action, terrorism, civil commotion, fire, flood, earthquake, or other natural
disaster or casualty, or any other unforeseeable event beyond the reasonable
control of the person claiming the benefit of the Unavoidable Delay.

1.192 “Vested Square Footage” means the right to develop up to an aggregate of
705,000 square feet of gross (commercial) floor area.

1.193 “Vesting Covenant” means that certain Declaration of Covenants made by
Seller in favor of FOCIL and recorded in the Official Records on March 1, 2005,
as Document No. 2005-H911983 (as the same may be amended from time to time
(including as the same may have been amended to conform to the Master Developer
Covenant)), pursuant to which Seller has the right (among other rights) to
develop on the Land not more than the Vested Square Footage.

1.194 “Vesting PSA” means that certain Agreement of Purchase and Sale and Joint
Escrow Instructions dated as of February 24, 2005, between FOCIL, as seller, and
Seller, as buyer (as the same may be amended from time to time), pursuant to
which Seller acquired Blocks 26-27 (including the Land) and certain
entitlements.

 

-19-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

2. Purchase and Sale. Seller agrees to sell the Property to Buyer, and Buyer
agrees to purchase the Property from Seller, for the Purchase Price and upon the
terms and conditions set forth in this Agreement. Simultaneously with the
delivery of the Deposit pursuant to Paragraph 3.1 below, Buyer shall deliver the
Independent Consideration or cause the Independent Consideration to be delivered
to Escrow Holder, in Immediately Available Funds. Escrow Holder shall
automatically and immediately deliver the Independent Consideration to Seller
(in accordance with wiring instructions separately provided by Seller), without
the need for any further instructions from Buyer. Seller and Buyer agree that
the Independent Consideration, plus Buyer’s agreement to pay the Cancellation
Charges pursuant to Paragraph 5.3 below if Buyer exercises its termination right
under Paragraph 5.3 below, have been bargained for as consideration for Seller’s
execution and delivery of this Agreement and for Buyer’s right to conduct the
Inspection Work and to review Seller’s files regarding the Property, and is
independent of any other consideration or payment provided for in this
Agreement. The Independent Consideration shall be non-refundable, and shall not
be applied to the Purchase Price upon the Close of Escrow.

3. Payment of Purchase Price. The Purchase Price shall be paid by Buyer as
follows:

3.1 Deposit. Within one (1) business day after the Effective Date, Buyer shall
deliver the Deposit or cause the Deposit to be delivered to Escrow Holder, in
Immediately Available Funds. Escrow Holder shall deposit the Deposit in a
non-commingled trust account and shall invest the Deposit in federally insured
interest bearing money market accounts or certificates of deposit or in United
States Treasury Bills or such other instruments as Buyer may instruct from time
to time.

3.2 Delivery, Application, and Disposition of Deposit.

3.2.1 Buyer’s failure to deliver the Deposit as required by Paragraph 3.1 above
shall constitute a default by Buyer under this Agreement and shall entitle
Seller, by written notice to Buyer and Escrow Holder, to terminate this
Agreement as of the date of Buyer’s receipt of such termination notice, in which
event the provisions of Paragraph 20.1 below will apply.

3.2.2 The Deposit (including all interest accrued thereon) shall be applied to
the Purchase Price upon the Close of Escrow. If Buyer terminates this Agreement
and the Escrow on or prior to the dates designated within, and in accordance
with the provisions of, Paragraph 5.3, Paragraph 11.3.1, or Paragraph 22 below,
the Deposit (including all interest accrued thereon) shall be refunded to Buyer.
The Deposit shall be paid to Seller pursuant to Paragraph 20.1 below if
(a) Seller fully performs its obligations under this Agreement, (b) Buyer does
not elect to terminate this Agreement in accordance with Paragraph 5.3,
Paragraph 11.3.1, or Paragraph 22, and (c) the transaction contemplated in this
Agreement does not close as a result of a breach by Buyer of Buyer’s obligations
under this Agreement. If this Agreement is terminated for any reason before the
Close of Escrow (whether the Deposit is refunded to Buyer or paid to Seller
pursuant to this Agreement), both Seller and Buyer shall be relieved of all

 

-20-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

further obligations and liabilities under this Agreement, except for the
Surviving Obligations and except as may be expressly provided otherwise in this
Agreement.

3.3 Closing Funds. In time sufficient to permit the Close of Escrow on the
scheduled date therefor (in no event later than one (1) business day in
advance), Buyer shall deliver the Purchase Price Balance or cause the Purchase
Price Balance to be delivered to Escrow Holder, plus the Development Costs
Reimbursement, plus a sum equal to Escrow Holder’s estimate of Buyer’s share of
closing costs, prorations, and charges payable pursuant to this Agreement, all
in Immediately Available Funds.

4. Escrow.

4.1 Opening of Escrow. Each Party shall cause the Escrow to be opened with
Escrow Holder by delivering to Escrow Holder, no later than one (1) business day
after the date of this Agreement, three (3) duplicate originals of this
Agreement executed by such Party. Each Party agrees to execute, deliver, and be
bound by any reasonable or customary supplemental escrow instructions of Escrow
Holder or other instruments as may reasonably be required by Escrow Holder in
order to consummate the transaction contemplated by this Agreement. Any such
supplemental instructions shall not conflict with, amend, or supersede any
portions of this Agreement unless expressly consented or agreed to in writing by
each Party.

4.2 Close of Escrow. The Escrow shall close on or before November 1, 2010,
provided that Buyer and Seller may close, but shall not be obligated to close,
the Escrow upon such other earlier or later date as Buyer and Seller may
mutually agree in writing.

5. Condition of Property.

5.1 Inspection and Studies; Review of Seller’s Files. Before the Effective Date,
and continuing hereafter during the Inspection Period, Buyer has had, and shall
continue to have, the right, at Buyer’s sole cost and expense, but subject in
all events to Buyer’s compliance with Applicable Laws and the provisions of the
Inspection Agreement, to conduct the Inspection Work and to review Seller’s
files regarding the Property.

5.2 Buyer’s Entry on Land; Insurance; Indemnification. Buyer’s entry on the Land
and the Garage Site shall be subject in all events to Buyer’s compliance with
Applicable Laws and the provisions of each applicable Inspection Agreement.
Without limiting the generality of the foregoing, (i) the insurance to be
maintained by Buyer in connection with any entry on the Land or the Garage Site
by Buyer shall be as set forth in Paragraph 8 of each applicable Inspection
Agreement, and (ii) Buyer’s indemnification of Seller in connection with any
entry on the Land or the Garage Site by Buyer shall be as set forth in
Paragraph 9 of each applicable Inspection Agreement.

5.3 Buyer’s Termination Right. Buyer shall have the right at any time before the
Termination Deadline to terminate this Agreement if, during the course of
Buyer’s

 

-21-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

investigation of the Property, Buyer determines, in its sole discretion, that
the Property is not acceptable to Buyer. Buyer may exercise such termination
right by delivering written notice of termination to Seller and Escrow Holder (a
“Termination Notice”) before the Termination Deadline. Upon the timely delivery
of a Termination Notice, (i) Escrow Holder, without the need for any further
instructions from either Seller or Buyer, shall automatically and immediately
return to Buyer the Deposit (including all interest accrued thereon), (ii) Buyer
shall bear all Escrow cancellation charges and similar fees (“Cancellation
Charges”), and (iii) this Agreement shall automatically terminate and be of no
further force or effect and neither Party shall have any further rights or
obligations under this Agreement, except for the Surviving Obligations. If, for
any reason whatsoever, Buyer does not exercise such termination right by
delivery of the Termination Notice before the Termination Deadline, Buyer shall
be deemed to have elected not to terminate this Agreement.

5.4 Limitation on Seller’s Liability. Without limiting any other disclaimer or
release of Seller liability under this Agreement, Buyer agrees that Seller shall
not have any liability, obligation, or responsibility of any kind with respect
to any of the matters described in Paragraph 10 of each applicable Inspection
Agreement.

6. Title.

6.1 Title Materials. Seller has delivered to Buyer (or caused to be made
available to Buyer) current standard preliminary title reports for the Land and
for the Garage Site issued by the Title Company, together with copies of the
underlying documents relating to the Schedule B exceptions set forth in such
reports. Buyer, in its sole discretion and at its sole cost and expense, also
may order (i) a current as-built ALTA survey of the Land and/or the Garage Site,
in form reasonably satisfactory to Buyer and Title Company, prepared by a
surveyor licensed in the State of California and certified to Buyer, Title
Company, and such other persons or entities as Buyer, in its sole discretion,
may request (using a surveyor’s certificate reasonably satisfactory to Buyer and
Title Company); and (ii) a UCC search with regard to the Land, the Garage Site,
and/or Seller, its affiliated entities, and its predecessors-in-interest.

6.2 Removal of Certain Title Matters. As a condition to the Close of Escrow,
Seller shall take all action necessary to remove from title to the Land and/or
the Garage Site (as applicable) (i) all matters affecting the Land created by
Seller on or after the effective date of the Pro Forma Policy without the prior
written consent of Buyer (which consent may be withheld in Buyer’s sole
discretion exercised in good faith), and (ii) all liens and encumbrances
affecting the Land and/or the Garage Site that secure an obligation to pay
money, other than the lien that secures payment of installments, not yet
delinquent, of general and special real and personal property taxes and other
charges collected with general and special real and personal property taxes
(such as assessments (including the CFD Assessments) levied by any Mello-Roos
District affecting the Land and/or the Garage Site (including the CFDs))
(provided, however, that Seller may satisfy Seller’s obligation to remove any
such lien or encumbrance if, before the Close of Escrow, (x) Seller deposits
funds into the Escrow that are sufficient to pay, in full, the obligation
secured by such lien or encumbrance, and (y) Seller gives Escrow Holder
irrevocable written

 

-22-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

instructions to disburse such funds to the person or persons legally entitled
thereto in exchange for a written release or termination of such lien or
encumbrance).

6.3 Title Policy. The Title Company’s issuance of an ALTA Policy in the amount
of the Purchase Price showing title to the Land and the Acquired Parking Rights
vested in Buyer, subject only to the Permitted Encumbrances, shall be conclusive
evidence that Seller has complied with any covenant or obligation, express or
implied, to convey to Buyer good and marketable title to the Land and the
Acquired Parking Rights.

7. Entitlement Covenants.

7.1 Development Covenants.

7.1.1 Buyer’s Covenant. Buyer hereby covenants (which covenant shall bind
Buyer’s successors and assigns with respect to the Land) not to develop on the
Land, and not to Seek to develop on the Land, any improvements of any kind that
will fail to conform to the Acquired Rights, except as may be expressly provided
otherwise in this Agreement. Nothing in this Agreement shall be deemed,
construed, or interpreted to prevent Buyer from applying to the Acquired Square
Footage any definition regarding floor area set forth in the South Design for
Development. In the event Buyer (or any successor or assign with respect to the
Land) breaches or violates the covenant contained in this Paragraph 7.1.1,
Seller may pursue all remedies available to Seller, at law or in equity,
including, but not limited to, an action in equity or otherwise for specific
performance of the foregoing covenant or an injunction against any breach or
violation of such covenant. Buyer hereby agrees that the covenant contained in
this Paragraph 7.1.1 is unique to Buyer and that any breach thereof could cause
irreparable harm to Seller. Accordingly, Buyer agrees that an injunction is a
proper and fair remedy for such a breach.

7.1.2 Excess Development. Seller hereby expressly acknowledges and agrees that
it shall not be a breach or violation of the covenant set forth in
Paragraph 7.1.1 above (i) if the total square footage developed on the Land
exceeds the Acquired Square Footage, so long as any Other SFDC Square Footage
necessary to cover such excess has been Conveyed to the Property Owner in
accordance with the Master Developer Covenant and the Vesting Covenant (as the
same may be amended, restated, replaced, or supplemented as of the Close of
Escrow), (ii) if the number of Towers developed on the Land exceeds the Acquired
Tower Rights, so long as any Other SFDC Tower Rights necessary to cover such
excess has been Conveyed to the Property Owner in accordance with the Master
Developer Covenant and the Vesting Covenant (as the same may be amended,
restated, replaced, or supplemented as of the Close of Escrow), and (iii) if the
total square footage of office space developed on the Land exceeds the Acquired
Office Authorizations, so long as the Property Owner secures any additional
Office Authorizations necessary to cover such excess, either by re-allocating to
the Land Office Authorizations allocated to any Other SFDC Property (subject to
the approval of the City’s Planning Department and/or Zoning Administrator (as
applicable) and to compliance with the Office Program) or by securing additional
Office Authorizations through the Office Program.

 

-23-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

The Conveyance of any square footage or Towers to the Property Owner, and the
development of any such square footage or Towers on the Land, shall be subject
to (x) compliance with all applicable requirements and/or procedures set forth
in the Development Entitlements (including any placement and/or separation
restrictions applicable to Towers contained in the South Design for
Development), and (y) the receipt of any requisite approvals or consents from
Governmental Authorities, including, without limitation, the Redevelopment
Agency.

7.1.3 Seller’s Covenant Regarding Acquired Rights. Seller hereby covenants
(which covenant shall bind Seller’s successors and assigns) to take all actions,
both before and after the Close of Escrow, reasonably required to vest the
Acquired Rights in Buyer, including the execution and delivery of any further
agreements that may be reasonably required to fulfill such covenant. If Seller
(or any successor or assign) breaches or violates the foregoing covenant, Buyer
(or any other Property Owner) may pursue all remedies available to Buyer (or
such Property Owner), at law or in equity, including, but not limited to, an
action in equity or otherwise for specific performance of the foregoing covenant
or an injunction against any breach or violation of such covenant. Seller hereby
agrees that the covenant contained in this Paragraph 7.1.3 is unique to Seller
and that any breach thereof could cause irreparable harm to Buyer (or any other
Property Owner). Accordingly, Seller agrees that an injunction is a proper and
fair remedy for such a breach.

7.1.4 Covenants Regarding Post-Closing Assistance.

(a) Seller hereby covenants (which covenant [***]) that, upon Buyer’s written
request, delivered within [***], Seller shall [***] in connection with [***] (i)
to secure [***], (ii) to obtain [***] in connection with [***], and/or (iii) to
apply [***]. Such [***] is not intended to rise to the level of [***], but is
intended to include [***] as providing [***] regarding the [***] and [***] and
otherwise [***] in support of [***]. Notwithstanding any of the foregoing, under
no circumstances shall Seller be required to [***] (x) to modify [***], to
change or attempt to change [***] or to obtain or attempt to obtain [***], or
(y) that Seller determines, in Seller’s reasonable discretion, would [***].
Buyer shall [***] by Seller in providing [***] (including, but not limited to,
[***] in connection with [***]) within [***] after Buyer’s receipt of [***],
together with reasonably acceptable [***] thereof. If Seller [***], Buyer (or
any other Property Owner) may [***], including, but not limited to, [***].

(b) Buyer hereby covenants (which covenant [***]) that, upon any Seller Party
Owner’s written request, delivered within [***], Buyer shall [***] in connection
with [***] (i) to secure [***], and/or (ii) to obtain [***] in connection with
[***]. Such [***] is not intended to rise to the level of [***], but is intended
to include [***] as providing [***] regarding the [***] and [***] and otherwise
[***] in support of [***]. Notwithstanding any of the foregoing, under no
circumstances shall Buyer be required to [***] (x) to modify [***], to change or
attempt to change [***], or to obtain or attempt to obtain [***], or (y) that
Buyer determines, in Buyer’s reasonable discretion, would [***]. The affected
Seller Party Owner [***] by Buyer in providing [***] (including, but not limited
to, [***] in connection with [***]) within [***] after such Seller Party Owner’s
receipt of [***], together with reasonably acceptable [***] thereof. If Buyer
[***], the affected Seller Party Owner may [***], including, but not limited to,
[***].

7.1.5 Covenants Regarding Post-Closing Non-Interference.

(a) Seller hereby covenants (which covenant [***]), during the period commencing
[***] and ending [***], not to [***] (i) to secure [***], (ii) to obtain [***]
in connection with [***], and/or (iii) to apply [***]. The foregoing covenant
shall not prevent Seller [***] from [***] that Seller determines, in Seller’s
reasonable discretion, would [***]. Further, the foregoing covenant shall not
prevent Seller [***] from [***] (x) to secure [***], and/or (y) to obtain [***],
and it shall not be deemed, construed, or interpreted as [***] solely because
[***] at or about the same time that [***]. If Seller [***], Buyer (or any other
Property Owner) may [***], including, but not limited to, [***]. Seller hereby
agrees that the covenant contained in this Paragraph 7.1.5(a) is [***] and that
any breach thereof could [***]. Accordingly, Seller agrees that [***].

(b) Buyer hereby covenants (which covenant [***]), during the period commencing
[***] and ending [***], not to [***] (i) to secure [***], and/or (ii) to obtain
[***] in connection with [***]. The foregoing covenant shall not prevent Buyer
[***] from [***] that Buyer determines, in Buyer’s reasonable discretion, would
[***]. Further, the foregoing covenant shall not prevent Buyer [***] from [***]
(x) to secure [***], and/or (y) to obtain [***], and it shall not be deemed,
construed, or interpreted as [***] solely because [***] at or about the same
time that [***]. If Buyer [***], the affected Seller Party Owner may [***],
including, but not limited to, [***]. Buyer hereby agrees that the covenant
contained in this Paragraph 7.1.5(b) is [***] and that any breach thereof could
[***]. Accordingly, Buyer agrees that [***].

7.2 Entitlement Implementation - Before Close of Escrow. Before the Close of
Escrow, Buyer shall have the right, subject to the limitations set forth below,
to begin any process necessary to implement or to take advantage of the benefits
of any of the Development Entitlements; provided, however, that, without
Seller’s consent (which consent may be granted or withheld in Seller’s sole
discretion exercised in good faith), Buyer shall not file any application or
document with any Governmental Authority, or take any other action with respect
to the development of the Land, if the same would be binding upon Seller and/or
the Land before the Close of Escrow.

7.3 Survival. Buyer’s and Seller’s respective obligations under this Paragraph 7
shall survive the Closing Date and shall not be merged with the Grant Deed.

8. Public Infrastructure; Buyer’s Improvements.

8.1 Public Infrastructure. FOCIL (as Infrastructure Developer) agreed to cause
to be constructed public infrastructure up to and adjacent to, but not within,
the Land. A

 

-24-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

schedule of the required infrastructure improvements and the timing of their
delivery was set forth in Exhibit L attached to the Vesting PSA. Seller shall
assign to Buyer all of Seller’s rights pursuant to Paragraph 8 and Exhibit L of
the Vesting PSA (the “Infrastructure Rights”) by executing and delivering the
Assignment of Infrastructure Rights.

8.2 Improvements Within Land. Buyer shall be solely responsible after the
Closing Date for developing all improvements within the Land, including, without
limitation, pedestrian walkways, private infrastructure, and landscaping and
hardscaping in any open space or common areas within the Land.

8.3 Pierpoint Vara, Block 26 Courtyard, and Block 26 Service Yard. Buyer shall
be solely responsible after the Closing Date for completing the improvements
within the Pierpoint Vara along the southern boundary of the 1455 Parcel and
along the northern boundary of the 1515 Parcel, in accordance with the
previously approved plans for such improvements and in conformity with the
improvements previously developed within the Pierpoint Vara along the southern
boundary of the Open Space Parcel and along the northern boundary of the Garage
Site, provided that Buyer shall have a license, on terms and conditions
reasonably acceptable to Buyer and Seller, to enter such portions of the
Pierpoint Vara as may be reasonably necessary to complete such improvements.
Buyer shall be solely responsible for completing the improvements within the
Block 26 Courtyard, provided that Buyer shall have a license, on terms and
conditions reasonably acceptable to Buyer and Seller, to enter such portions of
the Block 26 Courtyard within the 455 MBBS Parcel as may be reasonably necessary
to complete such improvements. Buyer and Seller shall enter into reciprocal
easement agreements, on terms and conditions reasonably acceptable to Buyer and
Seller, pursuant to which Seller (and Seller’s successors and assigns with
respect to the 455 MBBS Parcel) ) is given the right to use the portions of the
Block 26 Courtyard within the 1455 Parcel and Buyer (and Buyer’s successors and
assigns with respect to the 1455 Parcel) is given the right to use the portions
of the Block 26 Courtyard within the 455 MBBS Parcel. Seller has previously
completed all improvements within the Block 26 Service Yard that are not driven
specifically by the 1455 Improvements. Buyer shall be solely responsible for
completing all improvements within the Block 26 Service Yard that are driven
specifically by the improvements Buyer develops on the 1455 Parcel. Seller shall
have a license, on terms and conditions reasonably acceptable to Buyer and
Seller, (i) to use portions of the Block 26 Service Yard within the 1455 Parcel
for construction trailers and construction staging areas in connection with
Seller’s completion of the 455 MBBS Improvements, and (ii) to cross such
portions of the 1455 Parcel and the 1515 Parcel as may be reasonably necessary
to move the construction trailers off-site (eventually exiting the 1515 Parcel
into South Street). Further, Buyer and Seller shall enter into reciprocal
easement agreements, on terms and conditions reasonably acceptable to Buyer and
Seller, pursuant to which Seller (and Seller’s successors and assigns with
respect to the 455 MBBS Parcel) ) is given the right to use the portions of the
Block 26 Service Yard within the 1455 Parcel and Buyer (and Buyer’s successors
and assigns with respect to the 1455 Parcel) is given the right to use the
portions of the Block 26 Service Yard within the 455 MBBS Parcel.

 

-25-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

8.4 Survival. Buyer’s and Seller’s respective obligations under this Paragraph 8
shall survive the Closing Date and shall not be merged with the Grant Deed.

9. Further Entitlements. Buyer shall be solely responsible after the Closing
Date for obtaining any further entitlements with respect to the Land; provided,
however, that Seller and Buyer shall cooperate and consult with each other in
all material aspects of the preparation, submittal, processing, and/or approval
of any further entitlements to the extent they may affect or relate to the
455 MBBS Improvements, the Open Space Parcel, the Pierpoint Vara, the Block 26
Courtyard, and/or the Block 26 Service Yard.

10. Design Agreements and Documents; Construction Contracts.

10.1 1455 Design Agreements and Documents. At the Close of Escrow, Seller and
Buyer shall enter into an Assignment and Assumption of 1455 Design Agreements
and Documents (the “Assignment of 1455 Design Agreements and Documents”), in
such form as may be reasonably negotiated by the Parties, pursuant to which
(i) Seller shall assign to Buyer all of Seller’s right, title, and interest in
and to the 1455 Design Agreements and the 1455 Design Documents, and (ii) Buyer
shall assume all of Seller’s obligations thereunder that arise or accrue
following the effective date of such assignment; provided Seller shall be
responsible for all of Seller’s obligations thereunder that arise or accrue
prior to the effective date of such assignment (including, but not limited to,
any work requested or initiated by Seller prior to the effective date of such
assignment that is performed after the effective date of such assignment). Buyer
agrees, to the fullest extent permitted by law, to indemnify, protect, defend,
and hold harmless Seller, the Seller Parties, and the 1455 Design Professionals
and the respective employees, agents, and consultants of the foregoing from and
against any Claims arising or resulting out of any of the following undertaken
without the written authorization of Seller, the Seller Parties, and/or the
1455 Design Professionals (as applicable): (x) any modification of the
1455 Design Documents by Buyer or any of Buyer’s Affiliates, (y) use of the
1455 Design Documents by Buyer or any of Buyer’s Affiliates on any other
project, or (z) use of the 1455 Design Documents for the completion of the
1455 Project by other architects, designers, engineers, and other professionals
hired, employed, or operating at the direction of Buyer or any of Buyer’s
Affiliates.

10.2 1455 Construction Contracts. At the Close of Escrow, Seller and Buyer shall
enter into an Assignment and Assumption of 1455 Construction Contracts (the
“Assignment of 1455 Construction Contracts”), in such form as may be reasonably
negotiated by the Parties, pursuant to which (i) Seller shall assign to Buyer
all of Seller’s right, title, and interest in and to the 1455 Construction
Contracts (including, but not limited to, any bonds or warranties), and
(ii) Buyer shall assume all of Seller’s obligations thereunder that arise or
accrue following the effective date of such assignment; provided Seller shall be
responsible for all of Seller’s obligations thereunder that arise or accrue
prior to the effective date of such assignment (including, but not limited to,
any work requested or initiated by Seller prior to the effective date of such
assignment that is performed after the effective date of such assignment).

 

-26-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

10.3 1455 Permits. At the Close of Escrow, Seller and Buyer shall enter into an
Assignment and Assumption of 1455 Permits (the “Assignment of 1455 Permits”), in
such form as may be reasonably negotiated by the Parties, pursuant to which
(i) Seller shall assign to Buyer all of Seller’s right, title, and interest in
and to the 1455 Permits (including, but not limited to, any bonds), and
(ii) Buyer shall assume all of Seller’s obligations thereunder that arise or
accrue following the effective date of such assignment; provided Seller shall be
responsible for all of Seller’s obligations thereunder that arise or accrue
prior to the effective date of such assignment.

10.4 1515 Design Agreements and Documents. At the Close of Escrow, Seller and
Buyer shall enter into an Assignment and Assumption of 1515 Design Agreements
and Documents (the “Assignment of 1515 Design Agreements and Documents”), in
such form as may be reasonably negotiated by the Parties, pursuant to which
(i) Seller shall assign to Buyer all of Seller’s right, title, and interest in
and to the 1515 Design Agreements and the 1515 Design Documents, and (ii) Buyer
shall assume all of Seller’s obligations thereunder that arise or accrue
following the effective date of such assignment; provided Seller shall be
responsible for all of Seller’s obligations thereunder that arise or accrue
prior to the effective date of such assignment (including, but not limited to,
any work requested or initiated by Seller prior to the effective date of such
assignment that is performed after the effective date of such assignment). Buyer
agrees, to the fullest extent permitted by law, to indemnify, protect, defend,
and hold harmless Seller, the Seller Parties, and the 1515 Design Professionals
and the respective employees, agents, and consultants of the foregoing from and
against any Claims arising or resulting out of any of the following undertaken
without the written authorization of Seller, the Seller Parties, and/or the
1515 Design Professionals (as applicable): (x) any modification of the
1515 Design Documents by Buyer or any of Buyer’s Affiliates, (y) use of the
1515 Design Documents by Buyer or any of Buyer’s Affiliates on any other
project, or (z) use of the 1515 Design Documents for the completion of the
1515 Project by other architects, designers, engineers, and other professionals
hired, employed, or operating at the direction of Buyer or any of Buyer’s
Affiliates.

10.5 1515 Construction Contracts. At the Close of Escrow, Seller and Buyer shall
enter into an Assignment and Assumption of 1551 Construction Contracts (the
“Assignment of 1515 Construction Contracts”), in such form as may be reasonably
negotiated by the Parties, pursuant to which (i) Seller shall assign to Buyer
all of Seller’s right, title, and interest in and to the 1515 Construction
Contracts (including, but not limited to, any bonds or warranties), and
(ii) Buyer shall assume all of Seller’s obligations thereunder that arise or
accrue following the effective date of such assignment; provided Seller shall be
responsible for all of Seller’s obligations thereunder that arise or accrue
prior to the effective date of such assignment (including, but not limited to,
any work requested or initiated by Seller prior to the effective date of such
assignment that is performed after the effective date of such assignment).

10.6 1515 Permits. At the Close of Escrow, Seller and Buyer shall enter into an
Assignment and Assumption of 1515 Permits (the “Assignment of 1515 Permits”), in
such form as may be reasonably negotiated by the Parties, pursuant to which
(i) Seller shall assign to Buyer all of Seller’s right, title, and interest in
and to the 1515 Permits (including, but not limited to, any bonds), and
(ii) Buyer shall assume all of Seller’s obligations thereunder that arise or
accrue

 

-27-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

following the effective date of such assignment; provided Seller shall be
responsible for all of Seller’s obligations thereunder that arise or accrue
prior to the effective date of such assignment.

10.7 Survival. Buyer’s and Seller’s respective obligations under this
Paragraph 10 shall survive the Closing Date and shall not be merged with the
Grant Deed.

11. Conditions To Close of Escrow.

11.1 Conditions To Buyer’s Obligations. Buyer’s obligation to purchase the
Property is subject to the satisfaction (or Buyer’s written waiver) of the
conditions set forth in Attachment 1 attached hereto (“Buyer’s Closing
Conditions”). Buyer may waive any of Buyer’s Closing Conditions, provided that
any such waiver shall not affect Buyer’s ability to pursue any remedy Buyer may
have with respect to any breach under this Agreement by Seller (except that
Buyer’s remedy for any such breach may be limited as set forth in Paragraph 19.3
below).

11.2 Conditions To Seller’s Obligations. Seller’s obligation to sell the
Property is subject to the satisfaction (or Seller’s written waiver) of the
conditions set forth in Attachment 2 attached hereto (“Seller’s Closing
Conditions”). Seller may waive any of Seller’s Closing Conditions.

11.3 Failure of Conditions.

11.3.1 Failure of Buyer’s Conditions. If any of Buyer’s Closing Conditions is
not either fully satisfied or waived in writing before the Close of Escrow, then
Buyer may elect, by written notice to Seller and Escrow Holder, to terminate
this Agreement, in which event the Deposit shall be returned to Buyer, Seller
shall bear all Cancellation Charges (except as may be expressly provided
otherwise in this Agreement), and the Parties shall have no further rights or
obligations under this Agreement, except for the Surviving Obligations. Nothing
in this Paragraph shall be construed to limit any of Buyer’s rights or remedies
under Paragraph 20 below in the event of a default by Seller under this
Agreement (except that Buyer’s remedy for any such default may be limited as set
forth in Paragraph 19.3 below).

11.3.2 Failure of Seller’s Conditions. If any of Seller’s Closing Conditions is
not either fully satisfied or waived in writing before the Close of Escrow, then
Seller may elect, by written notice to Buyer and Escrow Holder, to terminate
this Agreement, in which event Buyer shall bear all Cancellation Charges (except
as may be expressly provided otherwise in this Agreement) and the Parties shall
have no further rights or obligations under this Agreement, except for the
Surviving Obligations. Nothing in this Paragraph shall be construed to limit any
of Seller’s rights or remedies under Paragraph 20 below in the event of a
default by Buyer under this Agreement.

12. Deposits By Seller. In time sufficient to permit the Close of Escrow on the
scheduled date therefor (in no event later than one (1) business day in
advance), Seller shall deposit or cause to be deposited with Escrow Holder the
following documents and instruments:

 

-28-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

12.1 Grant Deed. One (1) original counterpart of the Grant Deed, duly executed
by Seller and acknowledged.

12.2 Assignment of South OPA. Three (3) original counterparts of the Assignment
of South OPA, duly executed by Seller and acknowledged.

12.3 Assignment of Infrastructure Rights. Three (3) original counterparts of the
Assignment of Infrastructure Rights, duly executed by Seller (and, if
appropriate, acknowledged).

12.4 Agreement Regarding Construction Obligations. Two (2) original counterparts
of the Agreement Regarding Construction Obligations, duly executed by Seller
(and, if appropriate, acknowledged), and one (1) original counterpart of a
memorandum of the Agreement Regarding Construction Obligations, duly executed by
Seller and acknowledged.

12.5 Assignment of 1455 Design Agreements and Documents. Three (3) original
counterparts of the Assignment of 1455 Design Agreements and Documents, duly
executed by Seller (and, if appropriate, acknowledged).

12.6 Assignment of 1455 Construction Contracts. Three (3) original counterparts
of the Assignment of 1455 Construction Contracts, duly executed by Seller (and,
if appropriate, acknowledged).

12.7 Assignment of 1455 Permits. Three (3) original counterparts of the
Assignment of 1455 Permits, duly executed by Seller (and, if appropriate,
acknowledged).

12.8 Assignment of 1515 Design Agreements and Documents. Three (3) original
counterparts of the Assignment of 1515 Design Agreements and Documents, duly
executed by Seller (and, if appropriate, acknowledged).

12.9 Assignment of 1515 Construction Contracts. Three (3) original counterparts
of the Assignment of 1515 Construction Contracts, duly executed by Seller (and,
if appropriate, acknowledged).

12.10 Assignment of 1515 Permits. Three (3) original counterparts of the
Assignment of 1515 Permits, duly executed by Seller (and, if appropriate,
acknowledged).

12.11 California Affidavit. An original California Affidavit, duly executed by
Seller (and, if appropriate, acknowledged).

12.12 FIRPTA Certificate. An original FIRPTA Certificate, duly executed by
Seller (and, if appropriate, acknowledged).

 

-29-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

12.13 Infrastructure CFD Bond Disclosure Assumption Agreement. Three (3)
original counterparts of the Infrastructure CFD Bond Disclosure Assumption
Agreement, duly executed by Seller (and, if appropriate, acknowledged).

12.14 Other Instruments. Such other instruments and documents as may be required
by the terms of this Agreement (including, but not limited to, Buyer’s Closing
Conditions and/or Seller’s Closing Conditions).

13. Deposits By Buyer. In time sufficient to permit the Close of Escrow on the
scheduled date therefor (in no event later than one (1) business day in
advance), Buyer shall deposit or cause to be deposited with Escrow Holder the
following:

13.1 Funds. The Purchase Price Balance, plus the Development Costs
Reimbursement, plus a sum equal to Escrow Holder’s estimate of Buyer’s share of
closing costs, prorations, and charges payable pursuant to this Agreement, all
in Immediately Available Funds.

13.2 Grant Deed. One (1) original counterpart of the Grant Deed, with the
Acceptance By Grantee duly executed by Buyer and acknowledged.

13.3 Assignment of South OPA. Three (3) original counterparts of the Assignment
of South OPA, duly executed by Buyer and acknowledged.

13.4 Assignment of Infrastructure Rights. Three (3) original counterparts of the
Assignment of Infrastructure Rights, duly executed by Buyer (and, if
appropriate, acknowledged).

13.5 Agreement Regarding Construction Obligations. Two (2) original counterparts
of the Agreement Regarding Construction Obligations, duly executed by Buyer
(and, if appropriate, acknowledged), and one (1) original counterpart of a
memorandum of the Agreement Regarding Construction Obligations, duly executed by
Buyer and acknowledged.

13.6 Assignment of 1455 Design Agreements and Documents. Three (3) original
counterparts of the Assignment of 1455 Design Agreements and Documents, duly
executed by Buyer (and, if appropriate, acknowledged).

13.7 Assignment of 1455 Construction Contracts. Three (3) original counterparts
of the Assignment of 1455 Construction Contracts, duly executed by Buyer (and,
if appropriate, acknowledged).

13.8 Assignment of 1455 Permits. Three (3) original counterparts of the
Assignment of 1455 Permits, duly executed by Buyer (and, if appropriate,
acknowledged).

13.9 Assignment of 1515 Design Agreements and Documents. Three (3) original
counterparts of the Assignment of 1515 Design Agreements and Documents, duly
executed by Buyer (and, if appropriate, acknowledged).

 

-30-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

13.10 Assignment of 1515 Construction Contracts. Three (3) original counterparts
of the Assignment of 1515 Construction Contracts, duly executed by Buyer (and,
if appropriate, acknowledged).

13.11 Assignment of 1515 Permits. Three (3) original counterparts of the
Assignment of 1515 Permits, duly executed by Buyer (and, if appropriate,
acknowledged).

13.12 Infrastructure CFD Bond Disclosure Assumption Agreement. Three (3)
original counterparts of the Infrastructure CFD Bond Disclosure Assumption
Agreement, duly executed by Buyer (and, if appropriate, acknowledged).

13.13 Other Instruments. Such other instruments and documents as are required by
the terms of this Agreement (including, but not limited to, Buyer’s Closing
Conditions and/or Seller’s Closing Conditions).

14. Costs and Expenses. At the Close of Escrow, Seller shall pay: (a) one-half
of Escrow Holder’s fees and charges, (b) the portion of the premiums for any
title insurance policy obtained by Buyer (generally, “Title Policy”) that would
be charged if such Title Policy were a CLTA Policy, (c) the cost of any
endorsements to the Title Policy that may be necessary to insure over any
Permitted Encumbrance specific to the Land that, in Buyer’s sole discretion
exercised in good faith, materially and adversely affects title to, or the
development or use of, the Land, and (d) all transfer taxes and/or deed stamps
payable as a result of the conveyance of title to the Land to Buyer. At the
Close of Escrow, Buyer will pay: (i) one-half of Escrow Holder’s fees and
charges, (ii) the portion of the premiums for the Title Policy that exceeds the
premium that would be charged for a CLTA Policy, (ii) the cost of any
endorsements to the Title Policy other than the endorsements described in
clause (c) above, plus the cost of any joint protection policy reasonably
requested by Buyer, (iii) the premiums for any separate title insurance policy
insuring the lien of any mortgage, deed of trust, or other security instrument
recorded against any portion of the Land at the Close of Escrow, plus the cost
of any endorsements to any such title insurance policy, and (iv) all recording
fees. Notwithstanding the foregoing, nothing in this Agreement shall be deemed,
construed, or interpreted to require either Party to pay any of the additional
transfer taxes and/or deed stamps that will be payable as a result of the
conveyance of title to the Land to Buyer if the Close of Escrow is extended to a
date after November 1, 2010, and Proposition N is approved and takes effect
before the Close of Escrow occurs. Before the Close of Escrow is extended to a
date after November 1, 2010, the Parties shall agree, in good faith, as to each
Party’s obligation with respect to the additional transfer taxes and/or deed
stamps that will be payable as a result of the conveyance of title to the Land
to Buyer if Proposition N is approved and takes effect before the Close of
Escrow occurs. Except as may be expressly provided otherwise in this Agreement,
(x) each Party shall be responsible for its own expenses in connection with the
negotiation and performance of this Agreement, and (y) if, as a result of no
fault of Buyer or Seller, Escrow fails to close, all of Escrow Holder’s fees and
charges shall be shared equally by Seller and Buyer.

 

-31-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

15. Prorations. The following prorations shall be made between Seller and Buyer
on the Close of Escrow, computed as of the Close of Escrow:

15.1 Taxes and Assessments. General and special real and personal property taxes
and other charges collected with general and special real and personal property
taxes (such as assessments (including the CFD Assessments) levied by any
Mello-Roos District affecting the Land (including the CFDs)) shall be prorated
on the basis that Seller shall be responsible for (a) all such taxes and charges
for the fiscal year of the applicable taxing authorities occurring before the
Current Tax Period, and (b) that portion of such taxes and charges for the
Current Tax Period determined on the basis of the number of days that have
elapsed from the first day of the Current Tax Period to, but not including, the
Closing Date, whether or not the same shall be payable before the Close of
Escrow. If, as of the Close of Escrow, the actual tax bills for the year or
years in question are not available and the amount of taxes and charges to be
prorated cannot be ascertained, then rates and assessed valuation of the
previous year, with known changes, shall be used, and when the actual amount of
taxes and charges for the year or years in question shall be determinable, then
such taxes and charges shall be re-prorated between the Parties to reflect the
actual amount of such taxes and charges.

15.2 Revenues. Revenues and other income (if any) from the Land shall be
prorated as of the Closing Date to the extent actually collected (with all
revenues due on or after the Closing Date being the sole property of Buyer).
Delinquent revenues as of the Closing Date shall not be prorated, but when paid
shall be the sole property of Buyer. To that end, Seller hereby irrevocably
assigns to Buyer, as of the Closing Date, Seller’s entire right, title, and
interest in and to such delinquent revenues (including the right to collect the
same).

15.3 Expenses. The Parties agree that service contracts expenses and utility
costs shall not be prorated at the Close of Escrow.

15.4 Escrow Statement. At least one (1) day before the Close of Escrow, the
Parties shall agree upon all of the prorations to be made and submit a statement
to Escrow Holder (or sign a statement prepared by Escrow Holder) setting forth
such prorations. In the event that any prorations, apportionments, or
computations made under this Paragraph 15 shall require final adjustment, then
the Parties shall make the appropriate adjustments promptly when accurate
information becomes available and either Party shall be entitled to an
adjustment to correct the same. Any corrected adjustment or proration will be
paid in cash to the Party entitled thereto.

16. Disbursements and Other Actions By Escrow Holder. Upon the Close of Escrow,
Escrow Holder shall promptly undertake all of the following in the manner
indicated:

16.1 Prorations. Prorate all matters referenced in Paragraph 15 based upon the
statement delivered into Escrow signed by the Parties.

 

-32-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

16.2 Recording. Cause the Grant Deed, the Assignment of South OPA, the
memorandum of the Agreement Regarding Construction Obligations, and any other
documents that the Parties may mutually direct, to be recorded in the Official
Records and conformed copies thereof, showing all recording information, to be
delivered to Buyer and Seller.

16.3 Funds. Disburse from funds deposited with Escrow Holder by Buyer towards
payment of all items chargeable to the account of Buyer pursuant hereto in
payment of such costs (including, without limitation, the payment to Seller of
the Purchase Price and the Development Costs Reimbursement), and disburse the
balance of such funds, if any, to Buyer.

16.4 Title Policy. Issue the Title Policy to Buyer.

16.5 Documents To Seller. Deliver to Seller one (1) original of the Assignment
of Infrastructure Rights, one (1) original of the Agreement Regarding
Construction Obligations, one (1) original of the Assignment of 1455 Design
Agreements and Documents, one (1) original of the Assignment of
1455 Construction Contracts, one (1) original of the Assignment of 1455 Permits,
one (1) original of the Assignment of 1515 Design Agreements and Documents,
one (1) original of the Assignment of 1515 Construction Contracts, one (1)
original of the Assignment of 1515 Permits, and one (1) original of the
Infrastructure CFD Bond Disclosure Assumption Agreement, together with any other
documents to be delivered to Seller hereunder.

16.6 Documents To Buyer. Deliver to Buyer one (1) original of the Assignment of
Infrastructure Rights, one (1) original of the Agreement Regarding Construction
Obligations, one (1) original of the Assignment of 1455 Design Agreements and
Documents, one (1) original of the Assignment of 1455 Construction Contracts,
one (1) original of the Assignment of 1455 Permits, one (1) original of the
Assignment of 1515 Design Agreements and Documents, one (1) original of the
Assignment of 1515 Construction Contracts, one (1) original of the Assignment of
1515 Permits, one (1) original of the Infrastructure CFD Bond Disclosure
Assumption Agreement, the original FIRPTA Certificate, and the original
California Affidavit, together with any other documents to be delivered to Buyer
hereunder.

17. Seller’s Representations and Warranties. In consideration of Buyer’s
execution and delivery of this Agreement, Seller hereby makes the following
representations and warranties to Buyer. Where used in this Paragraph 17, the
term “Seller’s knowledge”, or similar phrases, shall refer to the then current,
actual knowledge of [***], without any duty of separate investigation or
inquiry. Seller represents and warrants that [***] (i) are the individuals
affiliated with Seller and/or Alexandria who have the primary responsibility for
overseeing the ownership, management, and operation of the Land and/or the
Garage Site, (ii) have had such primary responsibility for overseeing the
ownership, management, and operation of the Land and/or the Garage Site for at
least one (1) year, and (iii) are the individuals affiliated with Seller and/or
Alexandria who are most knowledgeable regarding the ownership, management, and
operation of the Land and/or the Garage Site. Seller further represents and
warrants that (x) a general inquiry was sent to each other individual affiliated
with Seller and/or Alexandria whose current responsibilities include any
material aspect of the ownership, management, or operation

 

-33-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

of the Land and/or the Garage Site, and (y) no such individual reported having
any current, actual knowledge of any fact that would make any representation or
warranty expressly set forth in this Paragraph 17 incorrect in any material
respect. Buyer hereby agrees that none of the foregoing individuals shall have
or incur any personal liability for the breach of any representation or warranty
in this Agreement, and that Buyer’s sole remedy for any such breach shall be an
action against Seller (but only to the extent otherwise permitted under the
terms and conditions of this Agreement).

17.1 Organization. Seller is a limited liability company, duly organized and
existing in good standing under the laws of the State of Delaware and qualified
to do business in the State of California, with its principal place of business
in the State of California.

17.2 Authority. Seller has the legal right, power, and authority to enter into
this Agreement and to consummate the transactions contemplated in this
Agreement. The execution, delivery, and performance of this Agreement by Seller
have been duly authorized and, except as may be expressly set forth otherwise in
this Agreement, no other action is required to the valid and binding execution,
delivery, and performance of this Agreement by Seller.

17.3 No Conflicts. Seller’s execution and delivery of this Agreement, Seller’s
consummation of the transactions contemplated in this Agreement, and Seller’s
compliance with the terms of this Agreement will not conflict with, or, with or
without notice or the passage of time or both, result in a breach of any of the
terms or provisions of, or constitute a default under, (a) Seller’s formation
documents, (b) any agreement (oral or written) to which Seller is a party or by
which Seller is bound, (c) any applicable regulation of any Governmental
Authority, or (d) any judgment, order, or decree of any court having
jurisdiction over Seller.

17.4 No Preferential Rights. Except pursuant to instruments duly recorded in the
Official Records, Seller has not granted any options or rights of first refusal
or rights of first offer to third parties to purchase or otherwise acquire an
interest in the Property that will survive the Close of Escrow.

17.5 No Material Violations. Seller has not received any written notice that the
Land, the Garage Site, or the Garage is in material violation or breach of, or
material default under, the Master Commercial Declaration, the Environmental
Covenant, the Risk Management Plan, or any Applicable Laws, and no claim based
on any such violation, breach, or default is currently being asserted or pursued
or, to Seller’s knowledge, currently being threatened.

17.6 Status of Easement Agreement. There exist no defaults by or claims against
the Garage Owner under the Easement Agreement, all obligations of the Garage
Owner under the Easement Agreement that were required to have been performed or
satisfied as of the date of this Agreement have been so performed or satisfied,
and all payments by the Garage Owner under the Easement Agreement that were
required to have been made as of the date of this Agreement have been so made.
Further, there exist no defaults by or claims against the Blocks 26-27 Owner
under the Easement Agreement, all obligations of the Blocks 26-27 Owner

 

-34-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

under the Easement Agreement that were required to have been performed or
satisfied as of the date of this Agreement have been so performed or satisfied,
and all payments by the Blocks 26-27 Owner under the Easement Agreement that
were required to have been made as of the date of this Agreement have been so
made.

17.7 Condition of Garage. On or about October 23, 2009, the City’s Department of
Building Inspection issued a Certificate of Final Completion and Occupancy for
the Garage. The Redevelopment Agency also has issued a Certificate of Completion
for the Garage (which was recorded in the Official Records on December 17, 2009,
as Document No. 2009-I891217). To Seller’s knowledge, the Garage is free of any
material physical or mechanical defects and all building systems in the Garage
are in good working order and repair. Seller has advised Buyer that Seller did
not construct the Garage, and thus there may have existed at one time, or may
currently exist, in various locations, files and documents that may relate to
the construction of the Garage in addition to those currently in Seller’s
possession or control. Seller also has advised Buyer that the Garage Owner is
required under the Easement Agreement to hire a Garage Operator to perform all
of the Garage Operating Responsibilities other than the Garage Supervising
Responsibilities, and thus there may currently exist, in various locations,
files and documents that may relate to the operation of the Garage in addition
to those currently in Seller’s possession or control. Accordingly, in making the
representation set forth in this Paragraph 17.7, Seller is relying solely on the
files and documents relating to the construction and/or operation of the Garage
that are in Seller’s possession or control, and no information relating to the
construction and/or operation of the Garage that is not in the files and
documents that are in Seller’s possession or control shall be imputed to Seller.

17.8 Status of Matters Involving 1455 Parcel.

17.8.1 1455 Construction Contracts. The 1455 Construction Contracts constitute
all of the currently effective material contracts or other agreements entered
into by Seller for the construction of the 1455 Improvements, each
1455 Construction Contract is in full force and effect, no 1455 Contractor is in
material default under its 1455 Construction Contract, and the assignment of
Seller’s rights under each 1455 Construction Contract does not require the
consent of any third party except to the extent expressly set forth in such
1455 Construction Contract. Further, except as may be indicated otherwise in
Exhibit M-1 attached hereto, all invoices submitted to Seller for services
rendered under each 1455 Construction Contract have been fully paid in
accordance with the terms and conditions of such 1455 Construction Contract.
Finally, Seller has administered each 1455 Construction Contract in a manner
that is substantially consistent with good business practices and, to Seller’s
knowledge, each 1455 Contractor’s performance under its 1455 Construction
Contract has been in substantial compliance with all of the material terms and
conditions thereunder.

17.8.2 1455 Design Agreements. The 1455 Design Agreements constitute all of the
currently effective material contracts or other agreements entered into by
Seller for the preparation of the 1455 Design Documents, each 1455 Design
Agreement is in full force and effect, no 1455 Design Professional is in
material default under its 1455 Design

 

-35-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Agreement, and the assignment of Seller’s rights under each 1455 Design
Agreement does not require the consent of any third party except to the extent
expressly set forth in such 1455 Design Agreement. Further, except as may be
indicated otherwise in Exhibit N-1 attached hereto, all invoices submitted to
Seller for services rendered under each 1455 Design Agreement have been fully
paid in accordance with the terms and conditions of such 1455 Design Agreement.
Finally, Seller has administered each 1455 Design Agreement in a manner that is
substantially consistent with good business practices and, to Seller’s
knowledge, each 1455 Design Professional’s performance under its 1455 Design
Agreement has been in substantial compliance with all of the material terms and
conditions thereunder.

17.8.3 1455 Design Documents. The 1455 Design Documents constitute all of the
basic concept design plans, schematic design plans, design development
documents, final construction documents, or other material design, engineering,
or construction plans, specifications, or drawings for the 1455 Improvements,
and the assignment of Seller’s rights to the 1455 Design Documents does not
require the consent of any third party except to the extent expressly set forth
in the 1455 Design Agreement pursuant to which the 1455 Design Documents were
prepared.

17.8.4 1455 Permits. The 1455 Permits constitute all of the permits, licenses,
or approvals issued by any agency or department of the City or by any other
Governmental Authority for the 1455 Improvements, the assignment of Seller’s
rights to the 1455 Permits does not require the consent of any third party
except to the extent expressly set forth in the 1455 Permits or as may be
required by Applicable Laws, and all fees and charges for each 1455 Permit have
been fully paid.

17.9 Status of Matters Involving 1515 Parcel.

17.9.1 1515 Construction Contracts. The 1515 Construction Contracts constitute
all of the currently effective material contracts or other agreements entered
into by Seller for the construction of the 1515 Improvements, each
1515 Construction Contract is in full force and effect, no 1515 Contractor is in
material default under its 1515 Construction Contract, and the assignment of
Seller’s rights under each 1515 Construction Contract does not require the
consent of any third party except to the extent expressly set forth in such
1515 Construction Contract. Further, except as may be indicated otherwise in
Exhibit M-2 attached hereto, all invoices submitted to Seller for services
rendered under each 1515 Construction Contract have been fully paid in
accordance with the terms and conditions of such 1515 Construction Contract.
Finally, Seller has administered each 1515 Construction Contract in a manner
that is substantially consistent with good business practices and, to Seller’s
knowledge, each 1515 Contractor’s performance under its 1515 Construction
Contract has been in substantial compliance with all of the material terms and
conditions thereunder.

17.9.2 1515 Design Agreements. The 1515 Design Agreements constitute all of the
currently effective material contracts or other agreements entered into by
Seller for the preparation of the 1515 Design Documents, each 1515 Design
Agreement is in full

 

-36-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

force and effect, no 1515 Design Professional is in material default under its
1515 Design Agreement, and the assignment of Seller’s rights under each
1515 Design Agreement does not require the consent of any third party except to
the extent expressly set forth in such 1515 Design Agreement. Further, except as
may be indicated otherwise in Exhibit N-2 attached hereto, all invoices
submitted to Seller for services rendered under each 1515 Design Agreement have
been fully paid in accordance with the terms and conditions of such 1515 Design
Agreement. Finally, Seller has administered each 1515 Design Agreement in a
manner that is substantially consistent with good business practices and, to
Seller’s knowledge, each 1515 Design Professional’s performance under its
1515 Design Agreement has been in substantial compliance with all of the
material terms and conditions thereunder.

17.9.3 1515 Design Documents. The 1515 Design Documents constitute all of the
basic concept design plans, schematic design plans, design development
documents, final construction documents, or other material design, engineering,
or construction plans, specifications, or drawings for the 1515 Improvements,
and the assignment of Seller’s rights to the 1515 Design Documents does not
require the consent of any third party except to the extent expressly set forth
in the 1515 Design Agreement pursuant to which the 1515 Design Documents were
prepared.

17.9.4 1515 Permits. The 1515 Permits constitute all of the permits, licenses,
or approvals issued by any agency or department of the City or by any other
Governmental Authority for the 1515 Improvements, the assignment of Seller’s
rights to the 1515 Permits does not require the consent of any third party
except to the extent expressly set forth in the 1515 Permits or as may be
required by Applicable Laws, and all fees and charges for each 1515 Permit have
been fully paid.

17.10 Files and Documents. To Seller’s knowledge, Seller has delivered or made
available to Buyer all files and documents relating to the Property in Seller’s
possession or control that could have a material effect on a reasonably prudent
buyer’s decision whether to buy the Property.

17.11 No Actions. Seller has not been served with a summons or other written
notice of any legal action or proceeding against or affecting any part of the
Property, and no such legal action or proceeding is currently pending or, to
Seller’s knowledge, currently threatened.

17.12 No Occupancy Rights. There are no lease or occupancy agreements affecting
any portion of the Land, and there are no third parties who have any right to
occupy any portion of the Land.

17.13 Hazardous Materials. Except as may be disclosed in the Environmental
Reports, Seller has not received any written notice of any violations or claims
arising from Hazardous Materials with regard to the Land, the Garage Site, or
the Garage, and no action or proceeding based on any such violation or claim is
currently being asserted or pursued or, to Seller’s knowledge, currently being
threatened.

 

-37-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

17.14 OFAC. Seller and all beneficial owners and agents of Seller (provided that
this representation and warranty shall not apply to the shareholders of any of
the foregoing that is a publicly traded company) currently are (a) in compliance
with (and shall at all times during the term of this Agreement remain in
compliance with) the OFAC Rules, (b) not listed on (and shall not during the
term of this Agreement be listed on) the Blocked Persons List, and (c) not a
person or entity with whom a U.S. person is prohibited from conducting business
under the OFAC Rules.

18. Buyer’s Representations and Warranties. In consideration of Seller’s
execution and delivery of this Agreement, Buyer hereby makes the following
representations and warranties to Seller.

18.1 Organization. Buyer is a limited liability company, duly organized and
existing in good standing under the laws of the State of Delaware and qualified
to do business in the State of California, with its principal place of business
in the State of California.

18.2 Authority. Buyer has the legal right, power, and authority to enter into
this Agreement and to consummate the transactions contemplated in this
Agreement. The execution, delivery, and performance of this Agreement by Buyer
have been duly authorized and, except as may be expressly set forth otherwise in
this Agreement, no other action is required to the valid and binding execution,
delivery, and performance of this Agreement by Buyer.

18.3 No Conflicts. Buyer’s execution and delivery of this Agreement, Buyer’s
consummation of the transactions contemplated in this Agreement, and Buyer’s
compliance with the terms of this Agreement will not conflict with, or, with or
without notice or the passage of time or both, result in a breach of any of the
terms or provisions of, or constitute a default under, (a) Buyer’s formation
documents, (b) any indenture, deed of trust, mortgage, loan agreement, or other
instrument or agreement (oral or written) to which Buyer is a party or by which
Buyer is bound, (c) any applicable regulation of any Governmental Authority, or
(d) any judgment, order, or decree of any court having jurisdiction over Buyer.

18.4 OFAC. Buyer and all beneficial owners and agents of Buyer (provided that
this representation and warranty shall not apply to the shareholders of any of
the foregoing that is a publicly traded company) currently are (a) in compliance
with (and shall at all times during the term of this Agreement remain in
compliance with) the OFAC Rules, (b) not listed on (and shall not during the
term of this Agreement be listed on) the Blocked Persons List, and (c) not a
person or entity with whom a U.S. person is prohibited from conducting business
under the OFAC Rules.

19. Limitation on Seller’s Liability For Condition of Property.

19.1 “AS IS, WHERE IS”. Buyer acknowledges and agrees that Buyer is purchasing
the Property in an “AS IS, WHERE IS” condition, without relying upon any
representations or warranties, express or implied, of any kind, except as
expressly set forth in

 

-38-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Paragraph 17 above. Without limiting the above, Buyer acknowledges that neither
Seller, except as expressly set forth in Paragraph 17 above, nor any other party
has made any representations or warranties, express or implied, on which Buyer
is relying as to any matters, directly or indirectly, concerning the Property,
including, but not limited to, the dimensions of the Land, the Garage Site, or
the Garage, the improvements and infrastructure (if any), development rights and
exactions, expenses, taxes, assessments, bonds, permissible uses, title
exceptions, water or water rights, topography, utilities, zoning, soil, subsoil,
drainage, environmental or building laws, rules, or regulations, Hazardous
Materials, or any other matters affecting or relating to the Property.

19.2 Reliance On Buyer’s Own Investigation. Buyer acknowledges and agrees that
Buyer is purchasing the Property based solely upon Buyer’s own inspection of the
Land, the Garage Site, and the Garage and Buyer’s own due diligence review and
investigation of the Property, or the opportunity to perform such inspection,
review, and investigation. Buyer further acknowledges and agrees that Seller’s
cooperation with Buyer in connection with such inspection, review, and
investigation shall not be construed as any warranty or representation, express
or implied, of any kind with respect to the Property, or with respect to the
accuracy, completeness, or relevancy of any such documents, except as expressly
set forth in Paragraph 17 above.

19.3 Release; Release Exceptions. Without limiting the generality of the
foregoing or any other provision of this Agreement, but subject to Seller’s
express representations and warranties set forth in Paragraph 17 above, Buyer,
for itself and, to the maximum extent permitted by Applicable Laws, on behalf of
its Transferees with respect to any part of or interest in the Property (which,
for purposes of this Paragraph 19.3, shall include any grant of occupancy rights
for permanent improvements such as space leases), hereby expressly waives,
releases, and relinquishes any and all Claims that Buyer or such Transferees may
now or hereafter have against any Seller Party, and their respective successors
and assigns, whether known or unknown, with respect to any past, present, or
future presence or existence of Hazardous Materials at, on, about, under, or
within any part of the Land or the Garage Site or with respect to any past,
present, or future violations of any Applicable Laws, now or hereafter enacted,
regulating or governing the use, handling, storage, release, or disposal of
Hazardous Materials at, on, about, under, or within any part of the Land or the
Garage Site, including, without limitation, (a) any and all rights Buyer or such
Transferees may now or hereafter have to seek contribution from Seller under
Section 113(f)(i) of the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (“CERCLA”), as amended by the Superfund Amendments and
Reauthorization Act of 1986 (42 U.S.C.A. §9613), as the same may be further
amended or replaced by any similar law, rule, or regulation, (b) any and all
rights Buyer or such Transferees may now or hereafter have against Seller under
the Carpenter-Presley-Tanner Hazardous Substances Account Act (California Health
and Safety Code, Section 25300 et seq.), as the same may be further amended or
replaced by any similar law, rule, or regulation, (c) any and all Claims,
whether known or unknown, now or hereafter existing, under Section 107 of CERCLA
(42 U.S.C.A. §9607), with respect to any part of the Land or the Garage Site,
and (d) any and all Claims regarding Hazardous Materials at, on, about, under,
or within any part of the Land or the Garage Site, whether known or unknown,
based on nuisance, trespass, or any

 

-39-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

other common law or statutory provisions (provided, however, that the foregoing
waiver and release shall not apply to any Claims that may arise as a result of
any acts or omissions of any Seller Party after the Closing Date).
Notwithstanding the generality of the foregoing waiver and release, until the
Complete Release Date such waiver and release shall not apply to or cover any
Claims arising from any of the following (“Release Exception Claims”): (i) any
fraud committed by any Seller Party in connection with the transactions
contemplated in this Agreement; (ii) any intentional, reckless, or grossly
negligent failure or refusal by any Seller Party to deliver or make available to
Buyer any files or documents relating to the Property in Seller’s possession or
control that could have a material effect on a reasonably prudent buyer’s
decision whether to buy the Property; (iii) any intentional, reckless, or
grossly negligent violation of any Applicable Laws committed by any Seller Party
with respect to the Property and/or the transactions contemplated in this
Agreement; (iv) any intentional, reckless, or grossly negligent act committed by
any Seller Party that results in material physical waste to the Land or the
Garage Site; or (v) any breach of a representation or warranty contained in
Paragraph 17 above. If, however, Buyer has actual knowledge as of the Closing
Date of the existence of any specific Release Exception Claim and Buyer
nonetheless closes the transactions contemplated in this Agreement and acquires
the Property, then Seller shall have no liability or obligation with respect to
such specific Release Exception Claim, which shall be deemed released by Buyer
upon the Close of Escrow. Buyer will not have any right to bring an action
against Seller as a result of a Release Exception Claim unless and until the
aggregate amount of all liability and losses arising out of such Release
Exception Claim exceeds Twenty-Five Thousand Dollars ($25,000.00); provided,
however, in no event will Seller’s liability for all Release Exception Claims
exceed, in the aggregate, Three Million Six Hundred Thousand Dollars
($3,600,000.00). After the Complete Release Date, Buyer may not maintain any
action based on a Release Exception Claim unless Buyer has given Seller written
notice of such Release Exception Claim prior to the Complete Release Date.

BUYER HEREBY ACKNOWLEDGES THAT IT HAS READ AND IS FAMILIAR WITH THE PROVISIONS
OF CALIFORNIA CIVIL CODE SECTION 1542 (“SECTION 1542”), WHICH IS SET FORTH
BELOW:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

BY INITIALING BELOW, BUYER HEREBY WAIVES THE PROVISIONS OF SECTION 1542 SOLELY
IN CONNECTION WITH THE MATTERS THAT ARE THE SUBJECT OF THE WAIVERS AND RELEASES
CONTAINED IN THIS PARAGRAPH 19.3.

 

 

 

   

Buyer’s Initials

 

 

-40-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

The waivers and releases by Buyer contained in this Agreement shall survive the
Close of Escrow and the recordation of the Grant Deed and will not be deemed
merged into the Grant Deed upon its recordation.

20. Buyer’s Default.

20.1 LIQUIDATED DAMAGES. BUYER AND SELLER AGREE THAT, BASED ON THE CIRCUMSTANCES
NOW EXISTING, KNOWN AND UNKNOWN, IT WOULD BE IMPRACTICAL OR EXTREMELY DIFFICULT
TO ESTABLISH SELLER’S DAMAGES (INCLUDING, WITHOUT LIMITATION, DAMAGES RELATING
TO LOST ECONOMIC OPPORTUNITIES AND ATTORNEYS’ AND CONSULTANTS’ FEES AND
EXPENSES) IF (A) SELLER FULLY PERFORMS ITS OBLIGATIONS UNDER THIS AGREEMENT,
(B) BUYER DOES NOT ELECT TO TERMINATE THIS AGREEMENT IN ACCORDANCE WITH
PARAGRAPH 5.3, PARAGRAPH 11.3.1, OR PARAGRAPH 22, AND (C) THE TRANSACTION
CONTEMPLATED IN THIS AGREEMENT DOES NOT CLOSE AS A RESULT OF A BREACH BY BUYER
OF BUYER’S OBLIGATIONS UNDER THIS AGREEMENT. ACCORDINGLY, BUYER AND SELLER AGREE
THAT, IN SUCH CIRCUMSTANCES, IT WOULD BE REASONABLE TO AWARD SELLER, AS SELLER’S
SOLE AND EXCLUSIVE REMEDY AT LAW OR IN EQUITY (EXCEPT AS OTHERWISE PROVIDED
BELOW), “LIQUIDATED DAMAGES” EQUAL TO THE DEPOSIT (EXCLUSIVE OF ANY INTEREST
ACCRUED THEREON). THEREFORE, IF (X) SELLER FULLY PERFORMS ITS OBLIGATIONS UNDER
THIS AGREEMENT, (Y) BUYER DOES NOT ELECT TO TERMINATE THIS AGREEMENT IN
ACCORDANCE WITH PARAGRAPH 5.3, PARAGRAPH 11.3.1, OR PARAGRAPH 22, AND (Z) THE
TRANSACTION CONTEMPLATED IN THIS AGREEMENT DOES NOT CLOSE AS A RESULT OF A
BREACH BY BUYER OF BUYER’S OBLIGATIONS UNDER THIS AGREEMENT, THEN SELLER MAY
INSTRUCT ESCROW HOLDER TO CANCEL THE ESCROW, WHEREUPON ESCROW HOLDER SHALL
IMMEDIATELY PAY SELLER THE DEPOSIT (EXCLUSIVE OF ANY INTEREST ACCRUED THEREON)
AND IMMEDIATELY THEREAFTER SHALL CANCEL THE ESCROW, AND SELLER SHALL BE RELIEVED
FROM ALL OBLIGATIONS AND LIABILITIES UNDER THIS AGREEMENT, EXCEPT FOR ANY
SURVIVING OBLIGATIONS. THE PAYMENT OF THE DEPOSIT (EXCLUSIVE OF ANY INTEREST
ACCRUED THEREON) AS LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR
PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL CODE SECTIONS 3275 OR 3369, BUT
IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER PURSUANT TO CALIFORNIA
CIVIL CODE SECTIONS 1671, 1676, AND 1677.

20.2 SELLER’S OTHER REMEDIES.

20.2.1 NOTHING CONTAINED IN THIS PARAGRAPH 20 SHALL SERVE TO WAIVE OR OTHERWISE
LIMIT (A) SELLER’S REMEDIES OR DAMAGES FOR CLAIMS AGAINST BUYER WITH RESPECT TO
ANY OBLIGATIONS OF BUYER THAT, BY THE TERMS OF THIS AGREEMENT, SURVIVE THE CLOSE
OF ESCROW OR

 

-41-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

ANY TERMINATION OF THIS AGREEMENT BEFORE THE CLOSE OF ESCROW, INCLUDING, WITHOUT
LIMITATION, BUYER’S INDEMNIFICATION OBLIGATIONS UNDER PARAGRAPH 9 OF EACH
APPLICABLE INSPECTION AGREEMENT, OR (B) SELLER’S RIGHTS TO OBTAIN FROM BUYER ALL
COSTS AND EXPENSES OF ENFORCING THE LIQUIDATED DAMAGE PROVISION CONTAINED IN
PARAGRAPH 20.1 ABOVE, INCLUDING “LEGAL COSTS” PURSUANT TO PARAGRAPH 26 BELOW.

20.2.2 THE PARTIES AGREE THAT SELLER WOULD SUFFER MATERIAL INJURY OR DAMAGE NOT
COMPENSABLE BY THE PAYMENT OF MONEY IF BUYER WERE TO BREACH OR VIOLATE THE
CONFIDENTIALITY OBLIGATIONS UNDER THE CNDA, PARAGRAPH 11 OF EACH APPLICABLE
INSPECTION AGREEMENT, OR PARAGRAPH 27 BELOW. ACCORDINGLY, NOTWITHSTANDING THE
PROVISIONS OF PARAGRAPH 20.1 ABOVE, IN ADDITION TO ALL OTHER REMEDIES THAT
SELLER MAY HAVE, SELLER MAY BRING AN ACTION IN EQUITY OR OTHERWISE FOR SPECIFIC
PERFORMANCE TO ENFORCE COMPLIANCE WITH THE CNDA, PARAGRAPH 11 OF ANY APPLICABLE
INSPECTION AGREEMENT, OR PARAGRAPH 27 BELOW, OR AN INJUNCTION TO ENJOIN THE
CONTINUANCE OF ANY SUCH BREACH OR VIOLATION THEREOF.

20.3 ACKNOWLEDGMENT. SELLER AND BUYER ACKNOWLEDGE THAT THEY HAVE READ AND
UNDERSTAND THE PROVISIONS OF THIS PARAGRAPH 20 AND BY THEIR INITIALS IMMEDIATELY
BELOW AGREE TO BE BOUND BY ITS TERMS.

 

 

 

    

 

    

Seller’s Initials

    

Buyer’s Initials

  

21. BUYER’S REMEDIES. IF SELLER FAILS TO CONVEY THE PROPERTY TO BUYER IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, AND SUCH FAILURE CONSTITUTES A
DEFAULT BY SELLER UNDER THIS AGREEMENT, THEN BUYER SHALL BE ENTITLED TO SEEK ALL
REMEDIES AVAILABLE TO BUYER, AT LAW OR IN EQUITY, INCLUDING AN ACTION FOR
EQUITABLE RELIEF. SELLER HEREBY AGREES THAT THE PROPERTY IS UNIQUE AND THAT IF
SELLER FAILS TO CONVEY THE PROPERTY TO BUYER IN ACCORDANCE WITH THE PROVISIONS
OF THIS AGREEMENT, AND SUCH FAILURE CONSTITUTES A DEFAULT BY SELLER UNDER THIS
AGREEMENT, SUCH FAILURE COULD CAUSE IRREPARABLE HARM TO BUYER. ACCORDINGLY,
SELLER AGREES THAT EQUITABLE RELIEF IS A PROPER AND FAIR REMEDY FOR SUCH
FAILURE. SELLER AND BUYER ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND THE
PROVISIONS OF THIS PARAGRAPH 21 AND BY THEIR INITIALS IMMEDIATELY BELOW AGREE TO
BE BOUND BY ITS TERMS.

 

 

 

    

 

    

Seller’s Initials

    

Buyer’s Initials

  

 

-42-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

22. Casualty or Condemnation Before Close of Escrow. Seller shall notify Buyer
of any casualty to the Land, the Garage Site, or the Garage that occurs before
the Close of Escrow or any condemnation proceeding involving the Land, the
Garage Site, or the Garage that is commenced before the Close of Escrow promptly
after Seller’s receipt of written notice of such casualty or condemnation
proceeding. If any such casualty or condemnation proceeding relates to or may
result in the loss of more than ten percent (10%) of the Land, Buyer may elect,
at its option, either to: (a) terminate this Agreement, in which event all funds
deposited into Escrow by Buyer shall be returned to Buyer and neither Party
shall have any further rights or obligations hereunder, or (b) continue this
Agreement in effect, in which event Buyer shall be entitled, upon the Close of
Escrow, to any compensation, awards, or other payments or relief resulting from
such casualty or condemnation proceeding and there shall be no adjustment to the
Purchase Price. No casualty affecting the Garage Site or the Garage and no
condemnation proceedings involving the Garage Site or the Garage shall affect
Buyer’s obligation to purchase the Property; any such casualty or condemnation
proceedings shall be subject to the terms and conditions of the Easement
Agreement.

23. Buyer’s Insurance Requirements. Prior to the Close of Escrow, Buyer shall
maintain at all times the insurance coverages required to be carried pursuant to
each applicable Inspection Agreement. Buyer’s compliance with such insurance
requirements shall in no way relieve or decrease the liability of Buyer under
its indemnity obligations contained in this Agreement or the Inspection
Agreement.

24. Notices. All notices, requests, approvals, demands, directions, or other
communications required or permitted under this Agreement (generally, “Notices”)
shall be in writing, and shall be personally delivered, sent by a reputable
overnight courier service, sent by registered or certified mail (postage
prepaid, return receipt requested), or sent by telecopy or facsimile and shall
be deemed received upon the earlier of (a) if personally delivered or sent by
overnight courier, the date of delivery to the address of the Party to receive
such Notice, (b) if mailed, the date of delivery as shown on the sender’s
registry or certification receipt, or (c) if sent by telecopy or facsimile, the
date and time transmission and receipt are confirmed if such time is prior to
6:00 p.m., and the next business day if such time is after 6:00 p.m. (using the
time in effect at the address of the Party to receive such Notice). A copy of
any Notice sent by telecopy or facsimile also must be personally delivered or
sent by reputable overnight courier service (in accordance with this Paragraph)
within forty-eight (48) hours of the transmission of such Notice by telecopy or
facsimile, provided that failure to deliver such copy within forty-eight (48)
hours will not invalidate any Notice actually received by the Party to whom the
telecopy or facsimile was addressed. All notices to Seller shall be sent to
Seller’s Address with a copy to Seller’s Counsel’s Address. All notices to Buyer
shall be sent to Buyer’s Address with a copy to Buyer’s Counsel’s Address. All
notices to Escrow Holder shall be sent to Escrow Holder’s Address. All copies of
Notices (i.e., those provided to any person or entity other than the intended
addressee) shall be given as a courtesy only, and the failure or inability to
deliver any courtesy copy of any Notice will not invalidate the Notice given to
the intended addressee. Notice of change of

 

-43-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

address shall be given by written notice in the manner detailed in this
Paragraph. Rejection, refusal to accept (including, but not limited to,
intentionally disconnecting one’s telecopy or facsimile machine or otherwise
preventing the receipt of a Notice sent by telecopy or facsimile), or the
inability to deliver because of a changed address of which no Notice was given
shall be deemed to constitute receipt of the Notice sent.

25. Brokers. Seller shall cause to be paid to Seller’s Broker and Buyer’s Broker
a commission in an amount agreed upon by Seller and Brokers pursuant to a
separate agreement. Buyer represents to Seller that Buyer has not dealt with any
broker, finder, or intermediary in connection with this transaction other than
Buyer’s Broker, and Seller represents to Buyer that Seller has not dealt with
any broker, finder, or intermediary in connection with this transaction other
than Seller’s Broker. Buyer agrees to indemnify and hold harmless Seller from
any Claims in connection with an assertion by any person for a real estate
broker’s commission, finder’s fee, or other compensation based upon any
statement, representation, or agreement of Buyer, and Seller agrees to indemnify
and hold Buyer harmless from any such Claims based upon any statement,
representation, or agreement of Seller. Each Party’s obligations set forth in
this Paragraph shall survive the termination of this Agreement and Escrow before
the Close of Escrow.

26. Legal Costs. Should either Party institute any action or proceeding against
the other Party, by reason of or alleging the failure of the other Party to
comply with any or all of its obligations under this Agreement, whether for
declaratory or other relief, then the Party that prevails in such action or
proceeding shall be entitled, in addition to any other recovery or relief, to
its reasonable attorneys’ fees and expenses and consultant and expert fees and
expenses related thereto (whether at the administrative, trial, or appellate
levels) (“Legal Costs”). Any judgment, order, or award entered in such action or
proceeding shall contain a specific provision providing for the recovery of
attorneys’ fees and costs and consultant and expert fees and expenses incurred
in enforcing, perfecting, and executing such judgment. A Party shall be deemed
to have prevailed in any such action or proceeding (without limiting the
generality of the foregoing) if such action or proceeding is dismissed upon the
payment by the other Party of the sums allegedly due or the performance of
obligations allegedly not complied with, or if such Party obtains substantially
the relief sought by it in the action or proceeding, irrespective of whether
such action or proceeding is prosecuted to judgment. As used in this Agreement,
the term “Legal Costs” shall include, without limitation, attorneys’ and
experts’ fees, costs, and expenses incurred in the following: (a) post judgment
motions and appeals; (b) contempt proceedings; (c) garnishment, levy, and debtor
and third party examinations; (d) discovery; and (e) bankruptcy litigation. For
purposes of this Agreement, reasonable fees of any in-house counsel for Seller
or Buyer shall be based on the fees regularly charged by outside counsel for
Seller or Buyer, as applicable, with an equivalent number of years of
professional experience in the subject matter area of the law for which Seller’s
or Buyer’s in-house counsel services were rendered. This Paragraph shall survive
any termination of this Agreement before the Close of Escrow and shall also
survive the recordation of the Grant Deed and the Close of Escrow and shall not
be deemed merged into the Grant Deed upon its recordation.

 

-44-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

27. Transfers.

27.1 Prohibition On Buyer’s Right To Transfer. Prior to the Close of Escrow,
Buyer shall not Transfer its rights and/or obligations under this Agreement
without the written consent of Seller, which consent Seller may withhold in
Seller’s reasonable discretion. Notwithstanding the foregoing, Buyer shall have
the right to Transfer all (but not part) of Buyer’s rights and obligations under
this Agreement to any Affiliate of Buyer. At least ten (10) days before the
closing date of the proposed Transfer, Buyer shall deliver to Seller an
originally executed assumption agreement from the Transferee in form and
substance reasonably acceptable to Seller under which the Transferee assumes all
of the obligations of Buyer under this Agreement. Except as specifically set
forth above, any attempt by Buyer to Transfer its rights and/or obligations
under this Agreement without the written consent of Seller shall be voidable at
Seller’s option. No permitted Transfer shall relieve, alter, or release the
assigning party from its primary liability under this Agreement without the
written consent of Seller, which consent Seller may withhold in Seller’s
reasonable discretion.

27.2 Transfers By Seller. Seller shall not Transfer its rights and/or
obligations under this Agreement without the written consent of Buyer, which
consent Buyer may withhold in Buyer’s reasonable discretion.

28. Confidentiality.

28.1 Generally. The Parties acknowledge that all correspondence and
communications between Seller and Buyer concerning information that is or
becomes part of this Agreement is confidential and shall be subject to the terms
and conditions of the CNDA; provided, however, notwithstanding the terms and
conditions of the CNDA, either Party may disclose such information (i) to their
respective attorneys, accountants, lenders, prospective lenders, partners,
prospective partners, contractors, sub-contractors, consultants,
sub-consultants, architects, (ii) to the extent required by law (including any
filing or disclosure requirements of any Governmental Authority), and (iii) upon
written approval of the other Party (not to be unreasonably withheld). In
addition, after the Close of Escrow, Buyer may disclose such information to any
prospective purchaser of any portion of the Property, provided such prospective
purchaser has entered into (x) a written letter of intent, memorandum of
understanding, or other agreement or understanding for the purchase of such
portion of the Property, and (b) a written non-disclosure agreement that
contains confidentiality and non-disclosure provisions substantially similar to
the confidentiality and non-disclosure provisions in the CNDA.

28.2 Confidential Information. In addition to the confidentiality obligations
set forth in Paragraph 28.1 above, Buyer shall handle all Confidential
Information in compliance with the CNDA and Paragraph 11 of the Inspection
Agreement, as applicable.

 

-45-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

28.3 Survival. The terms, covenants, and conditions contained in this
Paragraph 28 shall survive any termination of this Agreement and Escrow before
the Close of Escrow.

29. Additional Covenants and Agreements.

29.1 CFDs.

29.1.1 Formation of CFDs; CFD Assessments. On January 11, 2000, the
Redevelopment Agency approved the formation of the Maintenance CFD and the
Infrastructure CFD. Buyer acknowledges that, pursuant to the CFDs, a lien of
special tax has been established with respect to the Land and the Garage Site.
Nothing herein shall be deemed to require Seller to reimburse Buyer for any CFD
Assessments or any other taxes or public or private assessments that may be
owing with respect to the Property after the Close of Escrow, all of which shall
be the sole responsibility of Buyer.

29.1.2 Section 53341.5 Acknowledgment. Prior to Buyer’s execution and delivery
of this Agreement, Buyer delivered to Seller acknowledgments (the “Notices of
Special Tax”) confirming that Buyer has been advised of the terms and conditions
of the CFDs, including that the Land is subject to the CFD Assessments. Copies
of the executed Notices of Special Tax are attached hereto as Exhibit L.

29.2 Construction Obligations. Buyer acknowledges that the Land is part of the
South Project Area, and acknowledges that if construction of the Project is not
commenced and completed with reasonable diligence, or if there is a material
delay in its commencement and completion, such an event or delay may have a
material adverse effect on the timely development of other portions of the South
Project Area. In order to allocate the burdens of such a material adverse
effect, Master Developer and Seller executed, delivered, and recorded the
Existing Construction Agreement, which covers and encumbers the Land. Prior to
the Close of Escrow, the Parties shall reasonably negotiate between themselves
as to the terms and conditions of an agreement (the “Agreement Regarding
Construction Obligations”) that will specify each Party’s responsibility for any
obligations that may arise or accrue under the Existing Construction Agreement
after the Close of Escrow. The terms and conditions of the Agreement Regarding
Construction Obligations shall be reasonably acceptable to each Party, and a
memorandum of the Agreement Regarding Construction Obligations shall be recorded
in the Official Records as of the Close of Escrow.

29.3 [RESERVED].

29.4 Environmental Inquiry. Buyer acknowledges that Seller has made available to
Buyer, for Buyer’s inspection, a copy of all of the Environmental Reports.

29.5 Environmental Covenant Disclosure. Buyer acknowledges that Buyer received
and reviewed, before the Termination Deadline, a copy of the Environmental
Covenant.

 

-46-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Buyer acknowledges that the Land, the Garage, and the Garage Site are subject to
the Environmental Covenant, and Buyer hereby covenants to comply with such
Environmental Covenant from and after the Close of Escrow. Without limiting the
generality of the foregoing, the Environmental Covenant requires all Owners and
Occupants (as therein defined) to include the following statement in all
purchase agreements or leases relating to the Property:

“(i) The land described herein may contain hazardous materials in soils and in
the ground water under the property, and is subject to the Covenant and
Environmental Restriction on Property dated as of February 23, 2000, and
recorded in the Official Records on March 21, 2000, as Document
No. 2000-G748552-00, Reel H598, Image 172 (the “Covenant and Restriction”). The
Covenant and Restriction imposes certain covenants, conditions, `and
restrictions on usage of the property described herein. This statement is not a
declaration that a hazard exists.

(ii) In all future leases, licenses, permits, or other agreements between, on
the one hand, an Owner or Occupant, and, on the other hand, another entity,
which authorizes such entity to undertake or to engage in activities that are
subject to one or more requirements set forth in the Risk Management Plan (RMP),
the contracting Owner or Occupant will provide a copy of the RMP or its relevant
provisions prior to execution of such agreements and ensure that such agreements
contain covenants that (a) such entity will comply with the RMP (to the extent
the RMP applies to the entity’s activities); (b) such entity will obligate other
entities with which it contracts for construction, property maintenance or other
activities which may disturb soil or groundwater to comply with the applicable
provisions of the RMP; and (c) such entity (and the entities with which it so
contracts) will refrain from interfering with Owner’s or Occupant’s compliance
with the RMP.

(iii) In all agreements between an Owner and another entity providing for access
to the Property for the purpose of environmental mitigation, monitoring or
remediation (“Environmental Responses”) by such entity, the Owner will provide
that entity with a copy of the RMP prior to execution of such agreement and
ensure that such agreements contain covenants by the entity that the entity will
(a) comply with the RMP (to the extent the RMP applies to the entity’s
activities); and (b) obligate any person or company with which it contracts for
Environmental Response that may disturb soil or groundwater to comply with the
applicable provisions of the RMP.

 

-47-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

(iv) The Owner will provide a copy of the RMP to any of its Transferees of a fee
interest in all or any portion of the Property. The Owner will provide notice of
the transfer and a map of the Mission Bay Development Area that delineates the
parcel transferred to both the Board and the San Francisco Department of Public
Health within 30 days after the transfer.”

29.6 San Francisco Soils Analysis Disclosure. Buyer acknowledges and understands
that the Land is located in an area of the City subject to the requirements of
Article 20 of the San Francisco Public Works Code and Article 22A of the San
Francisco Health Code, and in accordance with the requirements of Section 1233
of the San Francisco Health Code, Buyer hereby acknowledges receipt of a summary
of such Articles, a copy of which is attached hereto as Exhibit I-1.

29.7 Natural Hazards Disclosure. Buyer acknowledges that Seller has made
available to Buyer, for Buyer’s inspection, copies of the Natural Hazards
Statements.

29.8 Project Labor Agreement. Buyer acknowledges that Buyer received and
reviewed, before the Termination Deadline, a copy of the Project Labor
Agreement. Buyer also acknowledges that: (a) the Land is Covered Property; and
(b) the parties to the Project Labor Agreement agreed, to the fullest extent
possible, to award all construction contracts for Covered Work to unionized
construction firms, and further agreed to require, as a condition of any sale,
conveyance, ground lease, or donation of any Covered Property, that any Covered
Successor shall require any contractors to which the Covered Successor contracts
Covered Work to sign and become a party to the Project Labor Agreement through
the execution and delivery of a Successor Project Labor Agreement. Accordingly,
at the Close of Escrow, Buyer shall execute and deliver to Seller an Agreement
Regarding Successor Project Labor Agreement, pursuant to which Buyer (on behalf
of all Covered Successors with respect to the Land) shall agree to require any
contractors to which Covered Work is contracted to sign and become a party to
the Project Labor Agreement through the execution and delivery of a Successor
Project Labor Agreement.

29.9 Transactions With Tax Exempt Entities. The Tax Payment Agreement contains
certain covenants to make payments in lieu of taxes equal to the full amount of
the property taxes and CFD Assessments that would have been assessed against the
applicable portion of the Land notwithstanding its ownership or occupancy by an
entity that is exempt from property taxation. Buyer acknowledges that Buyer
received and reviewed, before the Termination Deadline, a copy of the Tax
Payment Agreement.

29.10 Excavation Costs. Buyer acknowledges and agrees that Buyer has the sole
responsibility and liability, at Buyer’s sole cost, for developing and
constructing the Project in accordance with all Applicable Laws. Without
limiting the foregoing, if Buyer’s development of the Project generates excess
soil that cannot be re-used on the Land, either because such re-use would be
inconsistent with the provisions of the RMP or for geotechnical reasons, Buyer
shall be responsible, at Buyer’s sole cost, for transporting and disposing of
such excess soil off-site.

 

-48-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

29.11 Master Association and TMA. Without limiting the generality of the
foregoing provisions of this Paragraph 29, Buyer acknowledges that the Land is
included within the property covered by the Master Commercial Declaration and
that the owner of the Land is obligated to participate in the TMA. Buyer further
acknowledges that the Land will be subject to the covenants, conditions, and
restrictions contained in the Master Commercial Declaration and to participation
in the Master Association and the TMA, and that Buyer will be responsible for
all assessments that may be owing with respect to the Land following the Close
of Escrow with respect to the Master Association and the TMA.

29.12 Infrastructure CFD Bond Disclosure Certificate. Buyer acknowledges that
the Infrastructure CFD Bond Disclosure Certificate requires Seller to provide
semiannual and annual reports and notices of significant events to the
Redevelopment Agency of the character described in Section 3 and Section 4 of
the Infrastructure CFD Bond Disclosure Certificate. Buyer shall assume all
continuing disclosure obligations under the Infrastructure CFD Bond Disclosure
Certificate by executing and delivering an assumption agreement (the
“Infrastructure CFD Bond Disclosure Assumption Agreement”), that contains terms
substantially similar to those in the Infrastructure CFD Bond Disclosure
Certificate and that otherwise qualifies as an “Assumption Agreement” (as
defined in the Infrastructure CFD Bond Disclosure Certificate).

30. Compliance With Development Entitlements.

30.1 Generally. Buyer acknowledges that Buyer received and reviewed, before the
Termination Deadline, copies of the Development Entitlements (including, without
limitation, the RMP and the Environmental Covenant). Buyer also acknowledges
that Buyer will be responsible following the Close of Escrow for all fees and
costs related to the development of the Project in accordance with the
Development Entitlements and all Applicable Laws.

30.2 Diversity Program. Without limiting the generality of Paragraph 30.1 above,
Buyer acknowledges that Buyer received and reviewed, before the Termination
Deadline, copies of the Program in Diversity/Economic Development Program, which
is set forth in Attachment H to the South OPA (the “Diversity Program”). Buyer
also acknowledges that (i) the Diversity Program provides for the arbitration of
certain disputes under the circumstances set forth in the Diversity Program, and
(ii) Schedule 4, Section I.C of the Diversity Program references the City-wide
“First Source Hiring Program” (FSHP) adopted by the City and County of San
Francisco August 3, 1998, and codified at San Francisco Administrative Code
Sections 83.1-83.1(8). The FSHP is designed to identify entry-level positions
associated with employees engaged in construction work for certain commercial
development projects and to provide first interview opportunity to graduates of
city-sponsored training programs. Buyer further acknowledges that Buyer’s
activities with respect to the Property are or may be subject to the FSHP, and
that the FSHP and the Diversity Program may impose obligations on Buyer,
including good faith efforts to meet requirements and goals regarding
interviewing, recruiting, hiring, and retention of certain individuals.

 

-49-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

30.3 Non-Discrimination. Without limiting the generality of Paragraph 30.1
above, Buyer acknowledges that the South OPA expressly provides that there shall
be no discrimination against or segregation of persons or groups of persons or
any employee or applicant for employment on account of race, color, creed,
religion, national origin, ancestry, sex, marital or domestic partner status,
familial status, lawful source of income (as defined in Section 3304 of the San
Francisco Police Code), gender identity, sexual orientation, age, or disability
(including, without limitation, HIV/AIDS status) in the sale, lease, sublease,
transfer, use, occupancy, tenure, or enjoyment of the Property. All deeds,
leases, or contracts for the sale, lease, sublease, or other transfer of all or
any portion of the Property are required to contain the foregoing
nondiscrimination and nonsegregation provision.

30.4 Mitigation Measures. Without limiting the generality of Paragraph 30.1
above, Buyer acknowledges that Buyer received and reviewed, before the
Termination Deadline, the applicable mitigation measures of the South OPA, which
are set forth in Attachment L to the South OPA. Buyer also acknowledges that
Buyer will be responsible following the Close of Escrow for complying with and
doing all things necessary to perform the obligations of Owner (as therein
defined) pertaining to the Land.

31. 1031 Exchange. At its option, either Seller or Buyer may structure this
transaction as an Exchange. If either Party shall elect to undertake an
Exchange, the following terms shall apply, as may be applicable:

(a) The exchanging Party (“Exchanging Party”) shall give written notice to the
other Party and Escrow Holder not later than seven (7) business days prior to
the Closing Date of its intention to structure this transaction as an Exchange;

(b) The Exchanging Party may assign (in part or in whole) its right in this
Agreement, as well as the transfer of its interest in the Property, to an
exchange accommodator or an exchange accommodation titleholder (either, an
“Accommodator”) selected by the Exchanging Party, and may add the Accommodator
as an additional party to the Escrow, provided that (i) such assignment shall
not release the Exchanging Party of sole responsibility for its representations,
warranties, undertakings, covenants, indemnities, and obligations hereunder,
(ii) the non-Exchanging Party shall not be required to take an assignment of the
purchase agreement for any other property or be required to acquire or hold
title to any other property for purposes of consummating any such Exchange, and
(iii) all conveyance documents to be delivered at the Close of Escrow shall be
directly between Buyer and Seller;

(c) Buyer and Seller agree to reasonably cooperate with one another in
connection with any Exchange, including the execution of documents for such
Exchange (including, but not limited to, escrow instructions and amendments to
escrow instructions);

 

-50-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

(d) The non-Exchanging Party shall in no way be obligated to pay any escrow
costs, brokerage commissions, title charges, survey costs, recording costs or
other charges incurred with respect to any other property in connection with any
Exchange;

(e) The Close of Escrow shall not be contingent upon or otherwise subject to the
consummation of any Exchange;

(f) Escrow shall timely close in accordance with the terms of this Agreement
notwithstanding any failure, for any reason, of the Exchanging Party to
consummate any such Exchange; provided, however, that the Exchanging Party shall
have a one-time right to extend the Closing Date for up to thirty (30) days in
order to complete such Exchange by delivering written notice to Escrow Holder
and the non-Exchanging Party at least seven (7) business days prior to the
Closing Date;

(g) The non-Exchanging Party shall have no responsibility or liability to any
third party involved in any Exchange, and the Exchanging Party shall indemnify
and defend the non-Exchanging Party and hold the non-Exchanging Party harmless
against any and all claims, damages, liabilities, losses, costs and expenses,
including, without limitation, attorneys’ fees and costs, arising out of or in
any way connected with any Exchange that the non-Exchanging Party would not have
incurred but for such Exchange, including, but not limited to, any liabilities,
losses, costs, or expenses incurred or sustained by the non-Exchanging Party in
the event the non-Exchanging Party is audited or questioned in connection with
such Exchange;

(h) The non-Exchanging Party shall not be required to make any representations
or warranties, to assume any obligations, or to spend any out-of-pocket sum in
connection with any Exchange; and

(i) All representations, warranties, undertakings, covenants, indemnities, and
obligations of the Parties to each other, whether set forth in this Agreement or
otherwise existing at law or at equity, shall inure to the benefit of the
Parties, notwithstanding any Exchange.

32. Miscellaneous.

32.1 Survival of Covenants. In addition to the provisions otherwise expressly
set forth in this Agreement, (a) the representations and warranties of Buyer and
Seller set forth in this Agreement, and (b) all covenants made by Buyer and
Seller in this Agreement pursuant to which Buyer and Seller, by the terms of
such covenants, will have continuing rights or obligations under this Agreement
following the Close of Escrow shall survive the recordation of the Grant Deed
and the Close of Escrow and shall not be deemed merged into the Grant Deed upon
its recordation; provided, however, that the representations and warranties of
Seller set forth in this Agreement shall remain operative and shall survive the
Close of Escrow and the recordation of the Grant Deed only until the Complete
Release Date, and no action or claim

 

-51-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

based thereon shall be commenced after the Complete Release Date (unless, prior
to the Complete Release Date, Buyer has given Seller written notice of a Release
Exception Claim based on a breach of a representation or warranty of Seller set
forth in this Agreement).

32.2 No Other Offers. From the Effective Date through the Termination Deadline,
and thereafter until the Closing Date, Seller shall not solicit or accept any
offers, whether or not binding, regarding the Property; provided, however, that
the foregoing restriction shall no longer apply upon the termination of this
Agreement in accordance with its terms.

32.3 Required Actions of Buyer and Seller. Buyer and Seller agree to execute
such instruments and documents and to undertake such actions as may be required
in order to consummate the purchase and sale of the Property and shall use good
faith efforts to accomplish the Close of Escrow in accordance with the
provisions hereof.

32.4 Time of Essence. Time is of the essence of each and every term, condition,
obligation, and provision hereof. All references herein to a particular time of
day shall be deemed to refer to the time in effect in San Francisco, California.

32.5 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which, taken together,
shall constitute a single agreement with the same effect as if all Parties had
signed the same signature page. Any signature page from any counterpart of this
Agreement, signed only by one Party, may be detached from such counterpart and
re-attached to any other counterpart of this Agreement that has a signature page
signed only by another Party, without impairing the legal effect of any of the
signatures.

32.6 Captions. Any captions to, or headings of, the Paragraphs or subparagraphs
of this Agreement are solely for the convenience of the Parties, are not a part
of this Agreement, and shall not be used for the interpretation or determination
of the validity of this Agreement or of any provision of this Agreement.

32.7 No Obligations To Third Parties. Except as may be expressly provided
otherwise in this Agreement, the execution and delivery of this Agreement shall
not be deemed to confer any rights upon, nor obligate any of the Parties, to any
person or entity other than the Parties.

32.8 Exhibits. The Attachments and Exhibits attached to this Agreement are
hereby incorporated herein by this reference for all purposes.

32.9 Amendment To Agreement. The terms of this Agreement may not be modified or
amended except by an instrument in writing executed by each of the Parties.

 

-52-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

32.10 Waiver. The waiver or failure to enforce any provision of this Agreement
shall not operate as a waiver of any future breach of any such provision or of
any other provision of this Agreement.

32.11 Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California.

32.12 Fees and Other Expenses. Except as may be expressly provided otherwise in
this Agreement, each Party shall pay its own fees and expenses in connection
with this Agreement.

32.13 Partial Invalidity. If any portion of this Agreement as applied to either
Party or to any circumstances shall be adjudged by a court to be void or
unenforceable, such portion shall be deemed severed from this Agreement and
shall in no way effect the validity or enforceability of any remaining portion
of this Agreement.

32.14 Successors and Assigns. Subject to the provisions of Paragraph 27 above,
this Agreement shall be binding upon and shall inure to the benefit of the
successors and assigns of the Parties.

32.15 Independent Counsel. Buyer and Seller each acknowledge that: (a) they have
been represented by independent counsel in connection with this Agreement;
(b) they have executed this Agreement with the advice of such counsel; and
(c) this Agreement is the result of negotiations between the Parties and the
advice and assistance of their respective counsel. The fact that this Agreement
was prepared by Seller’s counsel as a matter of convenience shall have no import
or significance. Any uncertainty or ambiguity in this Agreement shall not be
construed against Seller because Seller’s counsel prepared this Agreement in its
final form.

32.16 Deadlines. If the last day of any period to give notice, reply to a
notice, or undertake any other action under this Agreement occurs on a Saturday,
Sunday, or state holiday, then the last day for such action shall be the next
succeeding day that is not a Saturday, Sunday, or state holiday.

32.17 Extension of Time. A delay in the completion of any obligation under this
Agreement as a result of an Unavoidable Delay shall extend the deadline for
completion of such obligation for the period of the Unavoidable Delay, provided
that (a) if the Party seeking to rely upon such provisions shall fail to give
notice to the other Party of such Unavoidable Delay and the cause or causes
thereof, to the extent known, within three (3) business days after obtaining
knowledge of the beginning of the delay, the period of any Unavoidable Delay
shall be reduced for the period of time prior to the delivery of such notice,
(b) the period of any Unavoidable Delay shall also be reduced by any portion of
such delay resulting from the failure of the Party claiming the Unavoidable
Delay to act diligently and in good faith to avoid foreseeable delays in
performance, and to remove the cause of the delay or to develop a reasonable
alternative means

 

-53-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

of performance, and (c) the total extension for all Unavoidable Delays shall not
exceed sixty (60) days.

32.18 Entire Agreement. This Agreement, the Inspection Agreement, and the CNDA
supersede any prior agreements, negotiations, and communications, oral or
written, including the Letter of Intent as of October 5, 2010, and any other
letter of intent or memorandum of understanding previously executed by the
Parties to this Agreement (if any), and contains the entire agreement between
Buyer and Seller as to the subject matter of this Agreement, the Inspection
Agreement, and the CNDA. No subsequent agreement, representation, or promise
made by either Party, or by or to an employee, officer, agent, or representative
of either Party, shall be of any effect unless it is in writing and executed by
the Party to be bound thereby.

[ REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURES ON NEXT PAGE ]

 

-54-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first written above.

 

“Seller”

   

ARE-SAN FRANCISCO NO. 19, LLC,

a Delaware limited liability company

   

By:

    

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

a Delaware limited partnership, Managing Member

        

By:

    

ARE-QRS CORP.,

a Maryland corporation, General Partner

             

By: /s/ Eric S. Johnson                                        
                              

             

Print Name: Eric S. Johnson                                        
                    

             

Print Title: Vice President Real Estate Legal Affairs                      

“Buyer”

   

BAY JACARANDA NO. 2627, LLC,

a Delaware limited liability company

   

By:

    

Bay Jacaranda Holdings, LLC,

a Delaware limited liability company,

Its Sole Member

        

By:

    

salesforce.com, inc.,

a Delaware corporation,

Its Sole Member

             

/s/ David Schellhase                                        
                                

             

By:       David Schellhase

             

Title:    Executive Vice President, Legal

 

-55-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Acceptance By Escrow Holder:

The undersigned hereby acknowledges that they have received originally executed
counterparts or a fully executed original of the foregoing Agreement of Purchase
and Sale and Joint Escrow Instructions (the “Agreement”) and agrees to act as
Escrow Holder thereunder and to be bound by and perform the terms thereof as
such terms apply to Escrow Holder.

The undersigned hereby agrees to use commercially reasonable efforts to keep
confidential the existence and contents of, and the parties to, the Agreement,
and shall not disclose any such information to any third party, except to the
extent a disclosure is reasonably necessary (i) for Escrow Holder to enforce its
rights or defend itself in connection with the Agreement; (ii) for submissions
to any local, state, or federal regulatory body; or (iii) for compliance with a
valid order of a court or other governmental body having jurisdiction, or any
law, statute, or regulation, provided that, in the event of a disclosure under
clause (iii) above, Escrow Holder use commercially reasonable efforts to give
the parties to the Agreement reasonable prior written notice of such required
disclosure in order to permit such parties to seek confidential treatment of, or
a protective order preventing or limiting the disclosure or use of, the
information to be disclosed.

 

Dated: October     , 2010

 

FIRST AMERICAN TITLE INSURANCE COMPANY

 

By:

 

 

 

Print Name:

 

 

 

Its: Authorized Agent

 

-56-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

ATTACHMENT 1

BUYER’S CLOSING CONDITIONS

All initially capitalized terms not expressly defined when used in this
Attachment 1 shall have the meanings given to such terms in the Agreement.

1. Condition of Land. Subject to the provisions of Paragraph 22 of the
Agreement, the condition of the Land shall be substantially the same as of the
Close of Escrow as on the Effective Date, except for reasonable wear and tear
and any damages due to any act of any Buyer Party or any of Buyer’s Agents.

2. Condition of Title. The Title Company shall be committed to issue at the
Close of Escrow, upon payment of its regularly scheduled premium, an ALTA Policy
in the amount of the Purchase Price showing title to the Land and the Acquired
Parking Rights vested in Buyer, subject only to the Permitted Encumbrances.

3. Seller’s Obligations. Seller shall have performed all of the covenants,
undertakings, and obligations to be performed by Seller pursuant to this
Agreement at or before the Close of Escrow. In addition, each Seller Party shall
have performed all of the covenants, undertakings, and obligations to be
performed by such Seller Party pursuant to any other contract or agreement with
any Buyer Party, and all of the conditions to the obligation of such Buyer Party
to perform fully under such other contract or agreement shall have been
satisfied or waived.

4. Seller’s Representations and Warranties. Seller’s representations and
warranties in Paragraph 17 of the Agreement shall be true and correct as of the
Close of Escrow.

5. South Redevelopment Plan / South OPA. Any conditions set forth in the South
Redevelopment Plan and/or the South OPA to the transfer of the Property from
Seller to Buyer shall have been satisfied, and the Redevelopment Agency shall
have delivered the Assignment of South OPA to Buyer or Escrow Holder, duly
executed by the Redevelopment Agency and acknowledged. In addition, Seller shall
have provided to the Redevelopment Agency any other agreements that the
Redevelopment Agency may reasonably require in connection with the transfer of
the Property from Seller to Buyer.

6. Acquired Square Footage / Tower Rights. Seller shall have provided to Buyer
and/or the Master Developer any information, agreements, and/or undertakings
that may be reasonably necessary to comply with the Master Developer Covenant
and/or the Vesting Covenant, or to amend, restate, replace, or supplement the
Master Developer Covenant and/or the Vesting Covenant as they apply to the Land,
and shall have executed any other documents that Buyer may reasonable require,
in order (i) to transfer the Acquired Square Footage and the Acquired Tower
Rights from Seller to Buyer, (ii) to give Property Owner the right to Convey to
any Other SFDC Owner any part of the Acquired Square Footage (or any part of the
Other SFDC

 

ATTACHMENT 1

-1-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Square Footage previously Conveyed to Property Owner), (iii) to give any Other
SFDC Owner the right to Convey to Property Owner any part of the Other SFDC
Square Footage (or any part of the Acquired Square Footage previously Conveyed
to such Other SFDC Owner), (iv) to give Property Owner the right to Convey to
any Other SFDC Owner any part of the Acquired Tower Rights (or any part of the
Other SFDC Tower Rights previously Conveyed to Property Owner), and (v) to give
any Other SFDC Owner the right to Convey to Property Owner any part of the Other
SFDC Tower Rights (or any part of the Acquired Tower Rights previously Conveyed
to such Other SFDC Owner). Seller also shall have caused any other ARE Owners
that will own property after the Close of Escrow within “Height Zone 5” (as
defined in the South Design for Development) to provide to Buyer and/or the
Master Developer any information, agreements, and/or undertakings that may be
reasonably necessary to ensure that Buyer may exercise the Acquired Tower Rights
upon the Close of Escrow.

7. Acquired Parking Rights. Seller shall have provided to Buyer and/or the Title
Company any information, agreements, and/or undertakings, in form and substance
reasonably satisfactory to Buyer and/or the Title Company, that may be
reasonably necessary to allocate the Acquired Parking Rights to the Land and to
transfer the Acquired Parking Rights from Seller to Buyer.

8. Acquired Office Authorizations. Seller shall have provided to Buyer and/or
the City’s Planning Department and/or Zoning Administrator, and shall have
caused the other ARE Owners to provide to Buyer and/or the City’s Planning
Department and/or Zoning Administrator, any information, agreements, and/or
undertakings that may be reasonably necessary to allocate the Acquired Office
Authorizations to the Land.

9. Seller’s Covenant. Seller shall have caused the other ARE Owners to provide
to Buyer written covenants that are substantively identical to the covenants
contained in Paragraphs 7.1.4, 7.1.5(a), and 7.1.6(a) of the Agreement.

10. Infrastructure Rights. Seller shall have provided to Buyer and/or the
Infrastructure Developer any information, agreements, and/or undertakings that
may be reasonably necessary to cause the Infrastructure Developer to consent to
the Assignment of Infrastructure Rights (which consent shall include an
agreement from the Infrastructure Developer that, after the Close of Escrow,
Infrastructure Developer’s obligations with respect to the Infrastructure Rights
shall be direct obligations to Buyer).

11. Construction Obligations. Seller and Buyer shall have agreed to the terms
and conditions of the Agreement Regarding Construction Obligations.

12. No Moratoria. No moratorium, statute, regulation, ordinance, or federal,
state, or local legislation, and no order, judgment, ruling, or decree of any
Governmental Authority, shall have been enacted, adopted, issued, entered, or
pending that would materially and adversely affect Buyer’s intended use of the
Property.

 

ATTACHMENT 1

-2-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

13. No Bankruptcy. No action or proceeding shall have been commenced by or
against Seller under the federal bankruptcy code or any state law for the relief
of debtors or for the enforcement of the rights of creditors, and no attachment,
execution, lien, or levy shall have attached to or been issued with respect to
any portion of the Property.

 

ATTACHMENT 1

-3-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

ATTACHMENT 2

SELLER’S CLOSING CONDITIONS

All initially capitalized terms not expressly defined when used in this
Attachment 2 shall have the meanings given to such terms in the Agreement.

1. Buyer’s Obligations. Buyer shall have performed all of the covenants,
undertakings, and obligations to be performed by Buyer pursuant to this
Agreement at or before the Close of Escrow (including, but not limited to, the
obligation to deposit with Escrow Holder all funds required under this
Agreement). In addition, each Buyer Party shall have performed all of the
covenants, undertakings, and obligations to be performed by such Buyer Party
pursuant to any other contract or agreement with any Seller Party, and all of
the conditions to the obligation of such Seller Party to perform fully under
such other contract or agreement shall have been satisfied or waived.

2. Buyer’s Representations and Warranties. Buyer’s representations and
warranties in Paragraph 18 of the Agreement shall be true and correct as of the
Close of Escrow.

3. South Redevelopment Plan / South OPA. Any conditions set forth in the South
Redevelopment Plan and/or the South OPA (i) to the transfer of the Property from
Seller to Buyer, and (ii) to the release of Seller from any obligations under
the South Redevelopment Plan and/or the South OPA applicable to the Property,
shall have been satisfied, and the Redevelopment Agency shall have delivered the
Assignment of South OPA to Seller or Escrow Holder, duly executed by the
Redevelopment Agency and acknowledged. In addition, Buyer shall have provided to
the Redevelopment Agency any other information, agreements, and/or undertakings
that the Redevelopment Agency may reasonably require in connection with the
transfer of the Property from Seller to Buyer and/or the release of Seller from
any obligations under the South Redevelopment Plan and/or the South OPA
applicable to the Property.

4. Acquired Square Footage / Tower Rights. Buyer shall have provided to Seller
and/or the Master Developer any information, agreements, and/or undertakings
that may be reasonably necessary to comply with the Master Developer Covenant
and/or the Vesting Covenant, or to amend, restate, or replace the Master
Developer Covenant and/or the Vesting Covenant as they apply to the Land, in
order to transfer the Acquired Square Footage and the Acquired Tower Rights from
Seller to Buyer.

5. ARE Retained Parking Rights. Buyer shall have provided to Seller and/or the
Title Company any information, agreements, and/or undertakings, in form and
substance reasonably satisfactory to Seller and the Title Company, that may be
reasonably necessary to allocate the ARE Retained Parking Rights to the 455 MBBS
Parcel.

6. ARE Retained Office Authorizations. Buyer shall have provided to Seller
and/or the City’s Planning Department and/or Zoning Administrator, any
information, agreements,

 

ATTACHMENT 2

-1-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

and/or undertakings that may be reasonably necessary to allocate the Acquired
Office Authorizations to the Land and to retain the ARE Retained Office
Authorizations within the ARE Office Space District.

7. Infrastructure Rights. Buyer shall have provided to Seller and/or the
Infrastructure Developer any information, agreements, and/or undertakings that
may be reasonably necessary to cause the Infrastructure Developer to consent to
the Assignment of Infrastructure Rights (which consent shall include an
agreement from the Infrastructure Developer that, after the Close of Escrow,
Infrastructure Developer’s obligations with respect to the Infrastructure Rights
shall be direct obligations to Buyer).

8. Construction Obligations. Seller and Buyer shall have agreed to the terms and
conditions of the Agreement Regarding Construction Obligations.

9. Infrastructure CFD Bond Disclosure Certificate. Buyer shall have provided to
Seller and/or the Redevelopment Agency any information, agreements, and/or
undertakings that may be reasonably necessary to cause the Redevelopment Agency
to release Seller from any obligations under the Infrastructure CFD Bond
Disclosure Certificate.

10. No Bankruptcy. No action or proceeding shall have been commenced by or
against Buyer under the federal bankruptcy code or any state law for the relief
of debtors or for the enforcement of the rights of creditors, and no attachment,
execution, lien, or levy shall have attached to or been issued with respect to
any portion of any funds deposited with Escrow Holder under this Agreement.

 

ATTACHMENT 2

-2-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

EXHIBIT A-1

LEGAL DESCRIPTION OF 1455 PARCEL

All that real property situated in the City of San Francisco, County of San
Francisco, State of California, described as follows:

Lot 3, as shown on Final Map 5156, filed November 25, 2009, in Book CC of Survey
Maps at Pages 197 through 201 in the Office of the Recorder of the City and
County of San Francisco, State of California.

[Assessor’s Block 8721, Lot 33]

EXCEPTING the following:

As excepted and reserved forever by the State of California in that certain
Patent and Quitclaim Deed dated June 14, 1999, to the City and County of San
Francisco, a charter city and county, recorded July 19, 1999, in Reel H429,
Image 507, Series No. 99-G622155, Official Records of the City and County of San
Francisco, State of California, from those portions of the above described real
property (hereafter called the “Former Burton Act Portions”) within the
boundaries of “Mineral Rights Parcel 9”, “Mineral Rights Parcel 10” and “Mineral
Rights Parcel 11” described in Exhibit D thereto, the following:

All minerals and all mineral rights of every kind and character now known to
exist or hereafter discovered in such Former Burton Act Portions, including, but
not limited to, oil and gas and rights thereto, together with the sole,
exclusive, and perpetual right to explore for, remove, and dispose of those
minerals by any means or methods suitable to the State of California or to its
successors and assigns, but without entering upon or using the surface of such
Former Burton Act Portions, and in such manner as not to damage the surface of
those portions of the above described real property within the boundaries of
such Former Burton Act Portions or to interfere with the use thereof by the City
and County of San Francisco, its successors and assignees; provided, however,
that the State of California, its successors and assigns, without the prior
written permission of the City and County of San Francisco, its successors and
assignees, shall not conduct any mining activities of any nature whatsoever
above a plane located five hundred feet (500’) below the surface of that portion
of the above described real property within the boundaries of such Former Burton
Act Portions.

FURTHER, as excepted and reserved by the Atchison, Topeka and Santa Fe Railway
Company, a Delaware corporation (“Santa Fe”), in that certain Grant Deed dated
January 21, 1987, and recorded March 31, 1987, in Reel E309, Image 1138, Series
No. D966411, Official Records of the City and County of San Francisco, State of
California, from those portions of the above described real property lying
within the boundaries of the parcels described therein, the following:

 

EXHIBIT A-1

-1-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

All minerals, including, without limiting the generality thereof, oil, gas and
other hydrocarbon substances, as well as metallic or other solid minerals,
provided that Santa Fe shall not have the right to go upon or use the surface of
said land, or any part thereof, for the purpose of drilling for, mining, or
otherwise removing, any of said minerals. Santa Fe may, however, and reserves
the right to, remove any of said minerals from said land by means of wells,
shafts, tunnels, or other means of access to said minerals which may be
constructed, drilled or dug from other land, provided that the exercise of such
rights by Santa Fe shall in no way interfere with or impair the use of the
surface of the above described real property or of any improvements thereon.

 

EXHIBIT A-1

-2-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

EXHIBIT A-2

LEGAL DESCRIPTION OF 1515 PARCEL

All that real property situated in the City and County of San Francisco, State
of California, described as follows:

Parcel One:

All block and lot lines hereinafter mentioned are in accordance with that
certain map entitled “Final Map 4141 – Planned Development Mission Bay (26-28)”
in Book BB of Maps at Pages 179 through 183, inclusive, recorded on October 16,
2007, in the Office of the Recorder of the City and County of San Francisco,
State of California, and being more particularly described as follows:

BEGINNING at the Northwest corner of Block 8721 Lot 23 as shown on said map;
thence, North 86°49’04” East, 157.50 feet along the North line of said Lot 23
and Block 8721 Lot 27 as shown on said map; thence, South 03°10’56” East,
275.02 feet leaving said North line to a point on the South line of said Lots 23
and 27; thence, South 86°49’04” West, 157.50 feet along said South line to the
Southwest corner of said Lot 23; thence, North 03°10’56” West, 275.02 feet along
the West line of said Lot 23 to the POINT OF BEGINNING.

The above description is identical to the description of “New Parcel Block 8721
Lot 29” set forth in Exhibit B attached to that certain Certificate of
Compliance recorded in the Office of the Recorder of the City and County of San
Francisco, State of California, on April 24, 2009, as Document No. 2009-I752211.

[Assessor’s Block 8721, Lot 29]

EXCEPTING the following:

As excepted and reserved by FOCIL-MB, LLC, a Delaware limited liability company,
in that certain Grant Deed recorded March 1, 2005, in Reel I836, Image 496,
Series No. 2005-H911981, Official Records of the City and County of San
Francisco, State of California, from the above described real property, the
following:

All right, title and interest in and to all water rights, coal, oil, gas and
other hydrocarbons, geothermal resources, precious metals ores, base metals
ores, industrial-grade silicates and carbonates, fissionable minerals of every
kind and character, metallic or otherwise, whether or not presently known to
science or industry, now known to exist or hereafter discovered underlying the
surface of the above described real property regardless of the depth below the
surface at which any such substance may be found; however, the holder of such
right, title and interest or its successors and assigns shall not have the right
for any purpose whatsoever to enter

 

EXHIBIT A-2

-1-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

upon, into, or through the surface or the first 500 feet of the subsurface of
the above described real property in connection therewith.

FURTHER, as excepted and reserved forever by the State of California in that
certain Patent and Quitclaim Deed dated June 14, 1999, to the City and County of
San Francisco, a charter city and county, recorded July 19, 1999, in Reel H429,
Image 507, Series No. 99-G622155, Official Records of the City and County of San
Francisco, State of California, from those portions of the above described real
property (hereafter called the “Former Burton Act Portions”) within the
boundaries of “Mineral Rights Parcel 9”, “Mineral Rights Parcel 10” and “Mineral
Rights Parcel 11” described in Exhibit D thereto, the following:

All minerals and all mineral rights of every kind and character now known to
exist or hereafter discovered in such Former Burton Act Portions, including, but
not limited to, oil and gas and rights thereto, together with the sole,
exclusive, and perpetual right to explore for, remove, and dispose of those
minerals by any means or methods suitable to the State of California or to its
successors and assigns, but without entering upon or using the surface of such
Former Burton Act Portions, and in such manner as not to damage the surface of
those portions of the above described real property within the boundaries of
such Former Burton Act Portions or to interfere with the use thereof by the City
and County of San Francisco, its successors and assignees; provided, however,
that the State of California, its successors and assigns, without the prior
written permission of the City and County of San Francisco, its successors and
assignees, shall not conduct any mining activities of any nature whatsoever
above a plane located five hundred feet (500’) below the surface of that portion
of the above described real property within the boundaries of such Former Burton
Act Portions.

FURTHER, as excepted and reserved by the Atchison, Topeka and Santa Fe Railway
Company, a Delaware corporation (“Santa Fe”), in that certain Grant Deed dated
January 21, 1987, and recorded March 31, 1987, in Reel E309, Image 1138, Series
No. D966411, Official Records of the City and County of San Francisco, State of
California, from those portions of the above described real property lying
within the boundaries of the parcels described therein, the following:

All minerals, including, without limiting the generality thereof, oil, gas and
other hydrocarbon substances, as well as metallic or other solid minerals,
provided that Santa Fe shall not have the right to go upon or use the surface of
said land, or any part thereof, for the purpose of drilling for, mining, or
otherwise removing, any of said minerals. Santa Fe may, however, and reserves
the right to, remove any of said minerals from said land by means of wells,
shafts, tunnels, or other means of access to said minerals which may be
constructed, drilled or dug from other land, provided that the exercise of such
rights by Santa Fe shall in no way interfere with or impair the use of the
surface of the above described real property or of any improvements thereon.

Parcel Two:

 

EXHIBIT A-2

-2-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Nonexclusive easements, appurtenant to Parcel One hereinabove, as reserved by
Catellus Development Corporation, a Delaware corporation, from Lots A, B, and C
shown on the Parcel Map referred to in Parcel One hereinabove, for the purposes
set forth and within the locations more particularly described in Sections 1, 2,
5, 6 and 7 of that certain “Declaration of Restrictions” dated October 31, 2000,
recorded December 7, 2000, in Reel H779, Image 402, Instrument
No. 2000-G873073-00, Official Records of City and County of San Francisco, State
of California.

 

EXHIBIT A-2

-3-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

EXHIBIT A-3

LEGAL DESCRIPTION OF GARAGE SITE

All that real property situated in the City and County of San Francisco, State
of California, described as follows:

Parcel One:

All block and lot lines hereinafter mentioned are in accordance with that
certain map entitled “Final Map 4141 – Planned Development Mission Bay (26-28)”
in Book BB of Maps at Pages 179 through 183, inclusive, recorded on October 16,
2007, in the Office of the Recorder of the City and County of San Francisco,
State of California, and being more particularly described as follows:

BEGINNING at the Northeast corner of Block 8721 Lot 28 as shown on said map;
thence, South 03°10’56” East, 275.02 feet along the East line of said Lot 28 to
the Southeast corner of said Lot 28; thence, South 86°49’04” West, 250.00 feet
along the South line of said Lot 28 and Block 8721 Lot 27 as shown on said map;
thence, North 03°10’56” West, 275.02 feet leaving said South line to a point on
the North line of said Lots 27 and 28; thence, North 86°49’04” East, 250.00 feet
along said North line to the POINT OF BEGINNING.

The above description is identical to the description of “New Parcel Block 8721
Lot 30” set forth in Exhibit C attached to that certain Certificate of
Compliance recorded in the Office of the Recorder of the City and County of San
Francisco, State of California, on April 24, 2009, as Document No. 2009-I752211.

[Assessor’s Block 8721, Lot 30]

EXCEPTING the following:

As excepted and reserved by FOCIL-MB, LLC, a Delaware limited liability company,
in that certain Grant Deed recorded March 1, 2005, in Reel I836, Image 496,
Series No. 2005-H911981, Official Records of the City and County of San
Francisco, State of California, from the above described real property, the
following:

All right, title and interest in and to all water rights, coal, oil, gas and
other hydrocarbons, geothermal resources, precious metals ores, base metals
ores, industrial-grade silicates and carbonates, fissionable minerals of every
kind and character, metallic or otherwise, whether or not presently known to
science or industry, now known to exist or hereafter discovered underlying the
surface of the above described real property regardless of the depth below the
surface at which any such substance may be found; however, the holder of such
right, title and interest or its successors and assigns shall not have the right
for any purpose whatsoever to enter

 

EXHIBIT A-3

-1-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

upon, into, or through the surface or the first 500 feet of the subsurface of
the above described real property in connection therewith.

FURTHER, as excepted and reserved forever by the State of California in that
certain Patent and Quitclaim Deed dated June 14, 1999, to the City and County of
San Francisco, a charter city and county, recorded July 19, 1999, in Reel H429,
Image 507, Series No. 99-G622155, Official Records of the City and County of San
Francisco, State of California, from those portions of the above described real
property (hereafter called the “Former Burton Act Portions”) within the
boundaries of “Mineral Rights Parcel 9”, “Mineral Rights Parcel 10” and “Mineral
Rights Parcel 11” described in Exhibit D thereto, the following:

All minerals and all mineral rights of every kind and character now known to
exist or hereafter discovered in such Former Burton Act Portions, including, but
not limited to, oil and gas and rights thereto, together with the sole,
exclusive, and perpetual right to explore for, remove, and dispose of those
minerals by any means or methods suitable to the State of California or to its
successors and assigns, but without entering upon or using the surface of such
Former Burton Act Portions, and in such manner as not to damage the surface of
those portions of the above described real property within the boundaries of
such Former Burton Act Portions or to interfere with the use thereof by the City
and County of San Francisco, its successors and assignees; provided, however,
that the State of California, its successors and assigns, without the prior
written permission of the City and County of San Francisco, its successors and
assignees, shall not conduct any mining activities of any nature whatsoever
above a plane located five hundred feet (500’) below the surface of that portion
of the above described real property within the boundaries of such Former Burton
Act Portions.

FURTHER, as excepted and reserved by the Atchison, Topeka and Santa Fe Railway
Company, a Delaware corporation (“Santa Fe”), in that certain Grant Deed dated
January 21, 1987, and recorded March 31, 1987, in Reel E309, Image 1138, Series
No. D966411, Official Records of the City and County of San Francisco, State of
California, from those portions of the above described real property lying
within the boundaries of the parcels described therein, the following:

All minerals, including, without limiting the generality thereof, oil, gas and
other hydrocarbon substances, as well as metallic or other solid minerals,
provided that Santa Fe shall not have the right to go upon or use the surface of
said land, or any part thereof, for the purpose of drilling for, mining, or
otherwise removing, any of said minerals. Santa Fe may, however, and reserves
the right to, remove any of said minerals from said land by means of wells,
shafts, tunnels, or other means of access to said minerals which may be
constructed, drilled or dug from other land, provided that the exercise of such
rights by Santa Fe shall in no way interfere with or impair the use of the
surface of the above described real property or of any improvements thereon.

Parcel Two:

 

EXHIBIT A-3

-2-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Nonexclusive easements, appurtenant to Parcel One hereinabove, as reserved by
Catellus Development Corporation, a Delaware corporation, from Lots A, B, and C
shown on the Parcel Map referred to in Parcel One hereinabove, for the purposes
set forth and within the locations more particularly described in Sections 1, 2,
5, 6 and 7 of that certain “Declaration of Restrictions” dated October 31, 2000,
recorded December 7, 2000, in Reel H779, Image 402, Instrument
No. 2000-G873073-00, Official Records of City and County of San Francisco, State
of California.

 

EXHIBIT A-3

-3-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

EXHIBIT B

DEVELOPMENT ENTITLEMENTS

The following constitute the Development Entitlements:

1. The Final Mission Bay Subsequent Environmental Impact Report certified on
September 17, 1998, by the Planning Commission of the City and County of San
Francisco, California (the “City”) by Motion No. 14696.

2. The Mission Bay South Design for Development adopted on September 17, 1998,
by the Commission of the Redevelopment Agency of the City and County of San
Francisco (the “Redevelopment Agency”) by Resolution No. 191-98, as the same may
be amended from time to time.

3. The Mission Bay Subdivision Ordinance adopted on October 26, 1998, by the
City’s Board of Supervisors by Ordinance No. 329-98, as the same may be amended
from time to time.

4. The Mission Bay South Redevelopment Plan adopted on November 2, 1998, by the
City’s Board of Supervisors by Ordinance No. 335-98, as the same may be amended
from time to time.

5. The Mission Bay South Owner Participation Agreement dated November 16, 1998,
between the Redevelopment Agency and Catellus Development Corporation (“CDC”),
including all Attachments thereto, as the same may be amended from time to time
(authorized on September 17, 1998, by the Redevelopment Agency Commission by
Resolution No. 193-98).

6. The Mission Bay Subdivision Regulations adopted on November 18, 1998, by the
City’s Department of Public Works, as the same may be amended from time to time.

7. Transportation Management Association Strategic Plan and Organizational
Structure dated May 5, 1999, as the same may be amended from time to time.

8. The Risk Management Plan dated May 11, 1999, for the Mission Bay Area, San
Francisco, California, as the same may be amended from time to time (approved on
May 12, 1999, by the State of California Regional Water Quality Control Board
for the San Francisco Bay Region (the “Regional Board”)).

9. Mission Bay South Plan Area Streetscape Master Plan dated December 15, 1999,
as the same may be amended from time to time (approved by the Redevelopment
Agency Commission by Resolution No. 06-2000).

 

EXHIBIT B

-1-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

10. The Covenant and Environmental Restriction on Property made for the benefit
of the Regional Board by the City and by the City, acting by and through the San
Francisco Port Commission, dated as of February 3, 2000, and recorded in the
Official Records of San Francisco County, California (the “Official Records”) on
March 21, 2000, as Document No. 2000-G748551.

11. The Covenant and Environmental Restriction on Property made for the benefit
of the Regional Board by CDC dated as of February 23, 2000, and recorded in the
Official Records on March 21, 2000, as Document No. 2000-G748552.

12. Signage Master Plan Application dated June 27, 2000, as the same may be
amended from time to time (approved by the Redevelopment Agency Commission by
Resolution No. 101-2000).

13. Permit No. 5-00 issued on December 12, 2000, by the San Francisco Bay
Conservation and Development Commission, as the same may be amended from time to
time (“BCDC Permit”). A copy of the BCDC Permit, as amended through November 16,
2001 (Amendment No. Two), was recorded in the Official Records on December 10,
2001, as Document No. 2001-H066919.

14. Block 26, 26a, 27 & 28 Major Phase Application authorized by the
Redevelopment Agency Commission on March 21, 2000, by Resolution No. 41-2000, as
the same may be amended from time to time.

 

EXHIBIT B

-2-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

LIST OF ATTACHMENTS

 

ATTACHMENT 1

  

BUYER’S CLOSING CONDITIONS

ATTACHMENT 2

  

SELLER’S CLOSING CONDITIONS

 



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

LIST OF EXHIBITS

 

EXHIBIT A-1

  

LEGAL DESCRIPTION OF 1455 PARCEL

EXHIBIT A-2

  

LEGAL DESCRIPTION OF 1515 PARCEL

EXHIBIT A-3

  

LEGAL DESCRIPTION OF GARAGE SITE

EXHIBIT B

  

DEVELOPMENT ENTITLEMENTS

EXHIBIT C-1

  

PERMITTED ENCUMBRANCES

EXHIBIT C-2

  

PRO FORMA POLICY

EXHIBIT D

  

FORM OF ASSIGNMENT OF SOUTH OPA

EXHIBIT E

  

FORM OF ASSIGNMENT OF INFRASTRUCTURE RIGHTS

EXHIBIT F-1

  

FORM OF CALIFORNIA AFFIDAVIT

EXHIBIT F-2

  

FORM OF FIRPTA CERTIFICATE

EXHIBIT G

  

IDENTIFICATION OF ENVIRONMENTAL REPORT(S)

EXHIBIT H

  

FORM OF GRANT DEED

EXHIBIT I-1

  

SUMMARY OF ARTICLE 22A OF SAN FRANCISCO HEALTH CODE

EXHIBIT I-2

  

NATURAL HAZARDS STATEMENTS

EXHIBIT J

  

FORM OF AGREEMENT REGARDING SUCCESSOR PROJECT LABOR AGREEMENT

EXHIBIT K-1

  

INSPECTION AGREEMENT FOR 1455 PARCEL

EXHIBIT K-2

  

INSPECTION AGREEMENT FOR 1515 PARCEL

EXHIBIT K-3

  

INSPECTION AGREEMENT FOR GARAGE SITE

EXHIBIT L

  

NOTICES OF SPECIAL TAX

EXHIBIT M-1

  

IDENTIFICATION OF 1455 CONSTRUCTION AGREEMENTS

EXHIBIT M-2

  

IDENTIFICATION OF 1515 CONSTRUCTION AGREEMENTS

EXHIBIT N-1

  

IDENTIFICATION OF 1455 DESIGN AGREEMENTS

EXHIBIT N-2

  

IDENTIFICATION OF 1515 DESIGN AGREEMENTS

EXHIBIT O-1

  

IDENTIFICATION OF 1455 DESIGN DOCUMENTS

EXHIBIT O-2

  

IDENTIFICATION OF 1515 DESIGN DOCUMENTS

EXHIBIT P-1

  

IDENTIFICATION OF 1455 PERMITS

EXHIBIT P-2

  

IDENTIFICATION OF 1515 PERMITS

 